Exhibit 10.3

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of December 19, 2014

 

among

 

GLOBAL CASH ACCESS, INC.,

as the Borrower,

 

GLOBAL CASH ACCESS HOLDINGS, INC.,

as Parent

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Collateral Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto,

 

DEUTSCHE BANK SECURITIES INC.,
as
Syndication Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
DEUTSCHE BANK SECURITIES INC.,
as
Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I.

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

36

1.03

Accounting Terms

36

1.04

Rounding

37

1.05

Times of Day

37

1.06

Letter of Credit Amounts

37

 

 

ARTICLE II.

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

Committed Loans

37

2.02

Borrowings, Conversions and Continuations of Committed Loans

38

2.03

Letters of Credit

39

2.04

Swing Line Loans

47

2.05

Prepayments

50

2.06

Termination or Reduction of Commitments

52

2.07

Repayment of Loans

52

2.08

Interest

53

2.09

Fees

53

2.10

Computation of Interest and Fees

54

2.11

Evidence of Debt

54

2.12

Payments Generally; Administrative Agent’s Clawback

55

2.13

Sharing of Payments by Lenders

56

2.14

Increase in Commitments

57

2.15

Cash Collateral

58

2.16

Defaulting Lenders

59

2.17

Extension Offers

61

 

 

 

ARTICLE III.

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

63

3.02

Illegality

66

3.03

Inability to Determine Rates

67

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

67

3.05

Compensation for Losses

69

3.06

Mitigation Obligations; Replacement of Lenders

69

3.07

Survival

70

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IV.

 

 

 

CONDITIONS PRECEDENT

 

4.01

Conditions to Closing and Effectiveness

70

4.02

[Reserved]

73

4.03

Conditions to all Credit Extensions After Closing Date

73

 

 

ARTICLE V.

 

 

 

[RESERVED]

 

 

 

ARTICLE VI.

 

 

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

 

 

6.01

Existence, Qualification and Power; Compliance with Laws

74

6.02

Authorization; No Contravention

74

6.03

Governmental Authorization; Other Consents

74

6.04

Binding Effect

74

6.05

Financial Statements; No Material Adverse Effect

74

6.06

Litigation

75

6.07

No Default

75

6.08

Ownership of Property; Liens

75

6.09

Environmental Compliance

75

6.10

Insurance

75

6.11

Taxes

75

6.12

ERISA Compliance

76

6.13

Subsidiaries; Equity Interests

76

6.14

Margin Regulations; Investment Company Act

76

6.15

Disclosure

76

6.16

Intellectual Property; Licenses, Etc

77

6.17

Collateral Documents

77

6.18

Solvency

77

6.19

Patriot Act and OFAC

77

6.20

FCPA

78

6.21

Anti-Corruption Laws

78

6.22

Subordination of Subordinated Indebtedness

78

6.23

Labor Matters

78

6.24

Use of Proceeds

79

 

 

ARTICLE VII.

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

7.01

Financial Statements

79

7.02

Certificates; Other Information

79

7.03

Notices

81

7.04

Preservation of Existence, Etc.

81

7.05

Maintenance of Properties

82

7.06

Maintenance of Insurance

82

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.07

Compliance with Laws

82

7.08

Books and Records

82

7.09

Inspection Rights

82

7.10

Use of Proceeds

83

7.11

Environmental Covenant

83

7.12

Accuracy of Information

83

7.13

Additional Guarantors and Collateral

83

7.14

Post-Closing Covenants

85

7.15

Payment of Taxes

85

7.16

Further Assurances

85

7.17

Anti-Corruption Laws

86

7.18

Anti-Terrorism Laws

86

7.19

ERISA Reports

86

7.20

Maintenance of Ratings

86

7.21

Lender Calls

86

 

 

ARTICLE VIII.

 

 

 

NEGATIVE COVENANTS

 

 

 

8.01

Liens

86

8.02

Investments

88

8.03

Indebtedness

89

8.04

Fundamental Changes

91

8.05

Dispositions

91

8.06

Restricted Payments

93

8.07

Change in Nature of Business

94

8.08

Transactions with Affiliates

94

8.09

Negative Pledges and Other Contractual Restrictions

95

8.10

Amendment of Material Documents

95

8.11

Financial Covenant

95

8.12

Accounting Changes

96

 

 

 

ARTICLE IX.

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

9.01

Events of Default

96

9.02

Remedies Upon Event of Default

98

9.03

Application of Funds

99

9.04

Reinstatement

100

 

 

 

ARTICLE X.

 

 

 

ADMINISTRATIVE AGENT

 

 

 

10.01

Appointment and Authority

101

10.02

Rights as a Lender

101

10.03

Exculpatory Provisions

101

10.04

Reliance by Administrative Agent

102

10.05

Delegation of Duties

103

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

10.06

Resignation of Administrative Agent

103

10.07

Non-Reliance on Administrative Agent and Other Lenders

104

10.08

No Other Duties, Etc.

104

10.09

Administrative Agent May File Proofs of Claim

104

10.10

Collateral and Guaranty Matters

105

10.11

Secured Cash Management Agreements and Secured Hedge Agreements

106

 

 

 

ARTICLE XI.

 

 

 

MISCELLANEOUS

 

 

 

11.01

Amendments, Etc.

106

11.02

Notices; Effectiveness; Electronic Communication

108

11.03

No Waiver; Cumulative Remedies; Enforcement

110

11.04

Expenses; Indemnity; Damage Waiver

110

11.05

Payments Set Aside

113

11.06

Successors and Assigns

113

11.07

Treatment of Certain Information; Confidentiality

118

11.08

Right of Setoff

119

11.09

Interest Rate Limitation

119

11.10

Counterparts; Integration; Effectiveness

119

11.11

Survival of Representations and Warranties

120

11.12

Severability

120

11.13

Replacement of Lenders

120

11.14

Governing Law; Jurisdiction; Etc.

121

11.15

Waiver of Jury Trial

122

11.16

No Advisory or Fiduciary Responsibility

122

11.17

Electronic Execution of Assignments and Certain Other Documents

122

11.18

USA PATRIOT Act

123

11.19

Designation as Senior Debt

123

11.20

ENTIRE AGREEMENT

123

11.21

Gaming Authority Cooperation

123

11.22

Pari Passu Intercreditor Agreement

123

 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

 

6.06

Litigation

 

6.09

Environmental Matters

 

6.13

Subsidiaries and Other Equity Investments

 

6.16

Intellectual Property Matters

 

7.14

Post-Closing Covenants

 

8.01

Existing Liens

 

8.02

Identified Investments

 

8.03

Existing Indebtedness

 

8.08

Transactions with Affiliates

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Form of

 

 

 

 

A

Committed Loan Notice

 

B

Swing Line Loan Notice

 

C-1

Form of Revolving Note

 

C-2

Form of Term B Note

 

C-3

Form of Swing Line Note

 

D

Compliance Certificate

 

E

Assignment and Assumption

 

F

Guaranty

 

G

Form of Pari Passu Intercreditor Agreement

 

H-1

U.S. Tax Compliance Certificate

 

H-2

U.S. Tax Compliance Certificate

 

H-3

U.S. Tax Compliance Certificate

 

H-4

U.S. Tax Compliance Certificate

 

I

[Reserved]

 

J

Security Agreement

 

K

[Reserved]

 

L

[Reserved]

 

M

Loan Offer Provisions

 

N

Solvency Certificate

 

O

Perfection Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 19, 2014,
among GLOBAL CASH ACCESS, INC., a Delaware corporation (the “Borrower”), GLOBAL
CASH ACCESS HOLDINGS, INC., a Delaware corporation (the “Parent”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer.

 

Movie Merger Sub, Inc., a Texas corporation (“Merger Sub”) and a wholly owned
subsidiary of Parent, intends to consummate the acquisition of Multimedia Games
Holding Company, Inc., a Texas corporation (“MGAM,” and together with its
subsidiaries, the “MGAM Acquired Business”), pursuant to that certain Agreement
and Plan of Merger, dated as of September 8, 2014 (the “MGAM Merger Agreement”),
by and among Parent, Merger Sub and MGAM (the “MGAM Acquisition”).

 

Pursuant to the MGAM Merger Agreement, Merger Sub has agreed to merge with and
into MGAM, with MGAM surviving the merger as a Wholly-Owned Subsidiary of Parent
and assuming all assets and liabilities of MGAM and Merger Sub.

 

The Borrower has requested that in connection with the consummation of the MGAM
Acquisition, the Lenders lend to the Borrower the Term B Loans and Revolving
Credit Loans to be used: (i) to fund the MGAM Acquisition, (ii) to repay or
purchase and cancel certain Indebtedness of the MGAM Acquired Business as
contemplated by the MGAM Merger Agreement (including all amounts necessary to
satisfy and discharge such Indebtedness) (the “MGAM Refinancing”), (iii) to
repay or purchase and cancel certain Indebtedness of the Borrower and its
subsidiaries (including all amounts necessary to satisfy and discharge such
Indebtedness) (the “GCA Refinancing” and, together with the MGAM Refinancing,
the “Refinancing”) and (iv) to pay fees and expenses in connection with the
foregoing.  The proceeds of Revolving Credit Loans, Swing Line Loans and Letters
of Credit made or issued, as applicable, after the Closing Date will be used for
working capital and other general corporate purposes of the Borrower.

 

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide senior secured revolving and term loan credit facilities, and the
Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Additional Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an administrative questionnaire in a form
approved by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Terrorism Laws” has the meaning specified in Section 6.19(a).

 

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by such Term B Lender’s
Term B Commitment at such time, subject to adjustment as provided in
Section 2.16, (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, such Revolving Credit Lender’s
Applicable Revolving Percentage as in effect at such time, and (c) in respect of
the Lenders’ Total Credit Exposures, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Total
Credit Exposures represented by such Lender’s Total Credit Exposure at such
time.  If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02 or if the Revolving Credit
Facility has expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” or “Applicable Commitment Fee Rate” means (a) with respect to
the Term B Facility, (i) 5.25% in the case of Eurodollar Rate Loans and
(ii) 4.25% in the case of Base Rate Loans, and (b) with respect to the Revolving
Credit Facility and the commitment fee payable hereunder, the applicable rate
per annum determined pursuant to the Pricing Grid, in each case as such rate may
be increased pursuant to Section 2.14(d); provided that from the Closing Date
until the delivery of the financial statements for the first full fiscal quarter
ending after the Closing Date, (a) with respect to the Revolving Credit
Facility, (i) the Applicable Rate shall be 4.75% in the case of Eurodollar Rate
Loans and (ii) 3.75% in the case of Base Rate Loans and (b) the Applicable
Commitment Fee Rate shall be 0.50%.

 

“Applicable Revolving Percentage” means, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.16.  If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 9.02 or if the Revolving
Credit Facility has expired, then the Applicable Revolving Percentage of each
Revolving Credit Lender shall be determined based on the Applicable Revolving
Percentage of such Revolving Credit Lender most recently in effect, giving
effect to any subsequent assignments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent and its Subsidiaries, including
the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Available Amount” means, at any time, an amount, not less than zero in the
aggregate, determined on a cumulative basis, equal to, without duplication:

 

(a)           the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(b)           the amount of cash and Cash Equivalents received from Equity
Issuances after the Closing Date, plus

 

(c)           the aggregate amount of all Net Cash Proceeds received by Parent
or any Restricted Subsidiary in connection with the sale, transfer or other
disposition of its ownership interest in, or cash amounts of any returns,
profits, distributions and similar amounts received on, any Investment made
pursuant to Section 8.02(k)(ii), up to the amount of the original Investment,
during the period from the Business Day immediately after the Closing Date and
prior to such time; minus

 

(d)           any amount of the Available Amount used to make Investments
pursuant to Section 8.02(k)(ii) after the Closing Date and prior to such time,
minus

 

(e)           any amount of the Available Amount used to make Restricted
Payments after the Closing Date pursuant to Section 8.06(e) and prior to such
time.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date or any earlier date on which the Revolving
Credit Commitments shall terminate as provided herein.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Case” has the meaning specified in Section 9.02.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the United States Bankruptcy Code.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” in effect at its principal office in New York City (the “Prime
Rate”), and (c) the Eurodollar Rate plus 1.00%.  The Prime Rate is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the recitals hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Bridge Facility” means any bridge loans borrowed prior to the Closing Date
pursuant to clause (a) of the definition of “Permitted Unsecured Indebtedness.”

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Nevada, the State of New York and the state where the
Administrative Agent’s Office is located and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.

 

“Calculation Period” means, with respect to any Permitted Acquisition, any
Disposition or any other event expressly required to be calculated on a Pro
Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Disposition or
other event for which financial statements have been delivered to the Lenders
pursuant to Section 9.01(a) or (b), as applicable; provided that, with respect
to any event required to be calculated on a Pro Forma Basis that occurs prior to
the date on which financial statements have been (or are required to be)
delivered pursuant to Section 7.01(a) for the fiscal year ending nearest to
December 31, 2014, the “Calculation Period” shall be the period of four
consecutive fiscal quarters of Parent ended September 30, 2014 (taken as one
accounting period).

 

“Cash Collateralize” means to deposit in an account subject to the control of
the Collateral Agent or to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.  For the
avoidance of doubt, Cash Collateral shall not include any cash or deposit
account balances that are held and maintained in compliance with any regulatory
requirement imposed by a Gaming Authority for the performance of obligations to
the public, including for example and

 

4

--------------------------------------------------------------------------------


 

without limitation, a trust or fund for periodic payment of gambling winnings or
payoff schedules on inter-casino linked systems.

 

“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of any Foreign Subsidiary only, direct obligations of the sovereign nation (or
any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof).

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent or a Lender, in its capacity as a party to such Cash
Management Agreement.

 

“CFC” means a Person that is a “controlled foreign corporation” under
Section 957 of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (i) Parent shall at any time cease to own directly
100% of the Equity Interests of the Borrower, (ii) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 35% or more on a fully diluted basis
of the economic

 

5

--------------------------------------------------------------------------------


 

or voting interests in Parent’s capital stock, or (iii) the Board of Directors
of Parent shall cease to consist of a majority of Continuing Directors.

 

“Closing Date” means the date on which this Agreement shall have been executed
by all parties hereto and the conditions in Section 4.01 have been satisfied.

 

“Closing Fee” has the meaning specified in Section 2.09(b).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, the Pledged Properties, the Property described
in the Security Agreement, any additional Property pledged to the Collateral
Agent pursuant to Section 7.13 and any other Property of the Loan Parties
subject (or purported to be subject) to a Lien in favor of the Collateral Agent
under any Collateral Document.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

 

“Collateral Documents” means the Security Agreement, the Deeds of Trust, the
Intellectual Property Security Agreements and each of the mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent pursuant to Section 7.13, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term B Commitment, a Revolving Credit Commitment, an
Extended Revolving Credit Commitment or an Additional Revolving Credit
Commitment, as the context may require.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Revolving
Credit Loans or Term B Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the applicable
Lenders pursuant to Section 2.01.

 

“Committed Loan” means a Revolving Credit Loan or a Term B Loan, as the case may
be.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Material Adverse Effect” means any event, change, effect, development,
condition, occurrence or circumstance which, individually or in the aggregate,
has resulted in, or would reasonably be expected to result in a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise)
or results of operations of MGAM and its Subsidiaries (as defined in the MGAM
Merger Agreement), taken as a whole; provided, however, that events, changes,
effects, developments, conditions, occurrences or circumstances to the extent
resulting from, directly or indirectly, the following shall be excluded from the
determination of Company Material Adverse Effect:  (i) any event, change,
effect,

 

6

--------------------------------------------------------------------------------


 

development, condition, occurrence or circumstance in any of the industries or
markets in which MGAM or its Subsidiaries operate; (ii) any change or
prospective change in any Law (as defined in the MGAM Merger Agreement) or GAAP
(as defined in the MGAM Merger Agreement) (or changes in interpretations or
enforcement of any Law or GAAP) applicable to MGAM or any of its Subsidiaries or
any of their respective properties or assets; (iii) any change in general
economic, regulatory or political conditions or the financial, credit or
securities markets generally in the United States or any international market
(including changes in interest or exchange rates, stock, bond and/or debt
prices); (iv) any change in the gaming industry generally in the United States
or any international market (including the impact of any of the foregoing);
(v) delisting or suspension of trading in the Company Common Stock (as defined
in the MGAM Merger Agreement); (vi) any act of God, natural disasters, fires,
floods, earthquakes, hurricanes, terrorism, armed hostilities, war, civil or
military disturbances, epidemics, riots, interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services,
accidents, labor disputes or other force majeure event or any escalation or
worsening thereof; (vii) the negotiation, execution, announcement or
consummation of the MGAM Acquisition Agreement or the transactions contemplated
hereby (including the impact of any of the foregoing on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
licensors, employees, financing sources or regulators (including any Gaming
Authority (as defined in the MGAM Merger Agreement)) of MGAM or its
Subsidiaries), and any Proceeding (as defined in the MGAM Merger Agreement)
arising therefrom or in connection therewith (provided that the provisions of
this clause (vii) shall not apply to the representations and warranties set
forth in Section 4.4 of the MGAM Merger Agreement); (viii) any action taken or
not taken as expressly permitted or required by the MGAM Merger Agreement (it
being understood and agreed that actions taken by MGAM or its Subsidiaries
pursuant to its obligations under Section 6.1 of the MGAM Merger Agreement to
conduct its business in the ordinary course shall not be automatically excluded
in determining whether a Company Material Adverse Effect has occurred except to
the extent any such action is agreed to in writing by Parent) or any action
taken or not taken at the written consent or direction of Parent or Merger Sub;
(ix) any changes in the market price or trading volume of the Company Common
Stock, any changes in credit ratings or any failure (in and of itself) by MGAM
or its Subsidiaries to meet analysts’ or other earnings estimates, budgets,
plans, forecasts or financial projections of its revenues, earnings, cash flow,
cash position or other financial performance or results of operations (but not
excluding any event, change, effect, development, condition, occurrence or
circumstance giving rise to any such change or failure to the extent such
change, effect, development or circumstance is not otherwise excluded pursuant
to this definition); or (x) events, changes, effects, developments, conditions,
occurrences or circumstances to the extent arising from or relating to the
identity of Parent or Merger Sub or MGAM’s ability to obtain the Gaming
Approvals (as defined in the MGAM Merger Agreement); but only to the extent, in
the case of clauses (i) , (ii) , (iii) or (iv), such event, change, effect,
development, condition, occurrence or circumstance does not disproportionately
impact MGAM and its Subsidiaries, taken as whole, relative to other companies in
the industries in which MGAM or its Subsidiaries operate.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period without giving effect to (x) any extraordinary gains or losses
and (y) any non-cash items increasing Consolidated Net Income, and adjusted by
(A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) (exclusive of any interest
expense arising pursuant to the Vault Cash Agreement) of Parent and its
Restricted Subsidiaries determined on a consolidated basis for such period,
(ii) provision for taxes based on income and foreign

 

7

--------------------------------------------------------------------------------


 

withholding taxes for Parent and its Restricted Subsidiaries determined on a
consolidated basis for such period, (iii) all depreciation and amortization
expense of Parent and its Restricted Subsidiaries, including amortization of
Development Agreement expense determined on a consolidated basis for such
period, (iv) the amount of all fees and expenses incurred in connection with the
Transaction and any transaction permitted under Section 8.04(e) (whether or not
consummated) during such period, (v) the amount of all other non-cash charges
(including without limitation non-cash stock compensation expense) of Parent and
its Restricted Subsidiaries determined on a consolidated basis for such period,
(vi) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions, mergers or
consolidations after the Closing Date, costs related to the closure and/or
consolidation of facilities, severance costs, retention charges, systems
establishment costs and excess pension charges, excluding, for the avoidance of
doubt, development costs in connection with unreleased products, and (vii) the
amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the Borrower in good
faith to be reasonably anticipated to be realizable or for which a plan for
realization shall have been established within 12 months of the date thereof
(which will be added to Consolidated Adjusted EBITDA as so projected until fully
realized and calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
all steps have been taken for realizing such cost savings and such cost savings
are reasonably identifiable and factually supportable (in the good faith
determination of the Borrower), and (B) subtracting therefrom (to the extent not
otherwise deducted in determining Consolidated Net Income for such period) the
amount of all cash payments or cash charges made (or incurred) by Parent or any
of its Restricted Subsidiaries for such period on account of any non-cash
charges added back to Consolidated Adjusted EBITDA pursuant to preceding
sub-clause (A)(v) in a previous period.  For the avoidance of doubt, it is
understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, any add backs to Consolidated Net Income in determining
Consolidated Adjusted EBITDA as provided above shall be limited (or denied) in a
fashion consistent with the proviso to the definition of “Consolidated Net
Income” contained herein.  Notwithstanding the foregoing, the aggregate amount
of addbacks made pursuant to subclauses (vi) and (vii) above and subclause (iii)
of the definition of “Pro Forma Basis” in any four fiscal quarter period shall
not exceed 15% of Consolidated Adjusted EBITDA (after giving effect to such
addbacks) for such four fiscal quarter period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (exclusive
of any Indebtedness of the Borrower’s Restricted Subsidiaries to the Borrower or
another Restricted Subsidiary or any Indebtedness of the Borrower to any
Restricted Subsidiary), the sum (without duplication) of (a) the outstanding
principal amount of all Indebtedness for borrowed money, (b) the aggregate
amount of all capital lease obligations, (c) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) and (b) above of
Persons other than the Borrower or any Restricted Subsidiary, and (d) all
liabilities under any non-appealable judgment rendered against the Borrower or
any Restricted Subsidiary.  Notwithstanding the foregoing, Consolidated Funded
Indebtedness shall not include any Defeased Indebtedness.  The amount of
Consolidated Funded Indebtedness shall be deemed to be zero with respect to any
letter of credit, unless and until a drawing is made with respect thereto. 
“Consolidated Funded Indebtedness” shall exclude the Consolidated Funded
Indebtedness of each Unrestricted Subsidiary and all Subsidiaries of any
Unrestricted Subsidiary.

 

“Consolidated Gross Revenue” means, for any period of Parent, the aggregate
revenue of Parent and its Restricted Subsidiaries calculated on a consolidated
basis for such period, excluding the consolidated revenue of each Unrestricted
Subsidiary and all Subsidiaries of any Unrestricted Subsidiary.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Parent and its Restricted Subsidiaries determined on a consolidated basis for
such period (taken as a single accounting period) in accordance with GAAP,
provided that the following items shall be excluded in computing Consolidated
Net Income (without duplication):  (i) the net income (or loss) of any Person in
which a Person or Persons other than Parent and its Wholly-Owned Subsidiaries
has an Equity Interest or Equity Interests to the extent of such Equity
Interests held by Persons other than Parent and its Wholly-Owned Subsidiaries in
such Person, (ii) except for determinations expressly required to be made on a
Pro Forma Basis, the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or all or substantially all of the property or
assets of such Person are acquired by Parent or a Subsidiary, (iii) the net
income of any Subsidiary to the extent that the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary of such net income is
not at the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary and (iv) gains and losses from the sale
of assets other than inventory and equipment sold in the ordinary course of
business.

 

“Consolidated Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) (i) Consolidated Funded Indebtedness that is secured by a Lien
as of the last day of any such Test Period minus (ii) the aggregate amount of
cash and Cash Equivalents of the Parent and its Restricted Subsidiaries as of
the last day of any such Test Period (other than the proceeds of Incremental
Facilities to be drawn at such time) that is not Restricted in an amount not to
exceed $50,000,000 in the aggregate to (b) Consolidated Adjusted EBITDA for such
Test Period.

 

“Continuing Directors” means the directors of Parent on the Closing Date and
each other director if such director’s nomination for election to the Board of
Directors of Parent is recommended by a majority of the then Continuing
Directors.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount,
determined on a cumulative basis, equal to the aggregate cumulative sum of
Excess Cash Flow Not Otherwise Applied from the Closing Date for each fiscal
year (but not less than zero with respect to any fiscal year) ending after the
Closing Date and prior to such date.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Proceeds” has the meaning specified in Section 2.05(j).

 

9

--------------------------------------------------------------------------------


 

“Deed of Trust” means each deed of trust or mortgage (fee), security agreement
and financing statement executed and delivered pursuant to Section 7.13, as the
same shall be amended, supplemented, restated or otherwise modified from time to
time.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means a rate equal to 2.00% per annum over the per annum interest
rate or per annum fees otherwise applicable, and when used with respect to
Obligations with respect to which no interest rate or per annum fees are
specified, means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2.00%.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term B Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless the subject of a good
faith dispute or subsequently cured, (c) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (d) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(e) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law after the Closing Date,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a substantial portion of its assets or a
custodian appointed for it after the Closing Date, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Defeased Indebtedness” means Indebtedness (a) that has been defeased or
satisfied and discharged in accordance with the terms of the indenture or other
agreement under which it was issued, (b) that has been called for redemption and
for which funds sufficient to redeem such Indebtedness have been set aside by
the Borrower, (c) for which amounts are set aside in trust or are held by a
representative of the holders of such Indebtedness or any third party escrow
agent pending satisfaction or waiver of the conditions for the release of such
funds, or (d) that has otherwise been defeased or satisfied and discharged to
the satisfaction of the Administrative Agent.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 8.05(i) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of the non-cash consideration converted to cash
or Cash Equivalents within thirty (30) days following the consummation of the
applicable Disposition).

 

“Development Agreements” means direct or indirect Investments made (i) by way of
placement fees paid for rights to place gaming units at gaming facilities or
(ii) in the development, construction,

 

10

--------------------------------------------------------------------------------


 

remodel or expansion of gaming facilities, in either case including but not
limited to Native American tribal gaming facilities, which Investments may
consist of notes receivable or credit extensions made to existing or prospective
customers by a Loan Party or Loan Parties, in the case of joint development
agreements.

 

“Discharge of the Revolving Credit Obligations” means the payment in full in
cash of all non-contingent Obligations of the Revolving Credit Lenders
(including all Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements) and the termination of the Revolving Credit
Commitments, and the termination, return or Cash Collateralization in the
Minimum Collateral Amount of all Letters of Credit.

 

“Disposition” or “Dispose” means (i) the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or (ii) the Equity Issuances of any Restricted Subsidiary.

 

“Disqualified Lender” means (i) certain banks, financial institutions, other
institutional lenders and other entities that have been specified to the Lead
Arrangers by Parent in writing prior to September 8, 2014, (ii) competitors of
the Parent, MGAM and their respective Subsidiaries that have been specified to
the Lenders by Parent in writing on or prior to the date hereof as such list may
be supplemented in writing from time to time, (iii) any of the known Affiliates
reasonably identifiable by name of entities described in clauses (i) and (ii),
and (iv) subject to customary documentation, to the extent required under
applicable Gaming Laws, a Person who is not registered or licensed with,
approved, qualified or found suitable by a gaming authority, or has been
disapproved, denied a license, qualification or approval or found unsuitable by
a Gaming Authority (whichever may be required under applicable Gaming Laws).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, human health or safety or the release of any materials into the
environment, including those related to Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)

 

11

--------------------------------------------------------------------------------


 

such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means (a) any issuance or sale by Parent or any of its
Restricted Subsidiaries after the date hereof of (i) any of its Equity
Interests, (ii) any warrants or options exercisable in respect of its Equity
Interests (other than any warrants, options or restricted stock issued to
directors, officers, employees or consultants of the Parent or any of its
Restricted Subsidiaries pursuant to benefit plans established in the ordinary
course of business and any Equity Interests of the Parent issued upon the
exercise of such warrants or options) or (iii) any other security or instrument
representing an equity interest (or the right to obtain any equity interest,
other than convertible debt) in the Parent or any of its Subsidiaries or (b) the
receipt by the Parent or any of its Subsidiaries after the date hereof of any
capital contribution (whether or not evidenced by any equity security issued by
the recipient of such contribution); provided that Equity Issuance shall not
include (v) any such issuance or sale by any Subsidiary of the Parent to the
Parent or any Subsidiary of the Parent, (w) any capital contribution by the
Parent or any Subsidiary of the Parent to any Subsidiary of the Parent, (x) any
such issuance under any employee benefit plan, (y) any such issuance of Equity
Interests of Parent as consideration for any acquisition permitted under
Section 8.04(e), or (z)(i) any issuance of mandatorily redeemable preferred
Equity Interests or (ii) Equity Interests that are convertible into or
exchangeable for Indebtedness.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete or
partial withdrawal by Parent or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent or in reorganization (within
the meaning of Title IV of ERISA) or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan,
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, the failure to make by its due date
a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan or (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Parent or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which

 

12

--------------------------------------------------------------------------------


 

rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that if the Eurodollar Rate pursuant to the foregoing clause (a) and (b) shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  Notwithstanding anything to the contrary in this definition, when
used in connection with the Term B Facility, the Eurodollar Rate for any
Interest Period shall in no event be less than 1.00% per annum.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, for any fiscal year of the Parent, (a) Consolidated
Adjusted EBITDA for such fiscal year less (b) the sum (for such fiscal year) of
(i) consolidated interest expense (as defined in GAAP) actually paid in cash by
the Parent and its Restricted Subsidiaries during such fiscal year (other than
any such interest expense actually paid in cash pursuant to the Vault Cash
Agreement), plus (ii) scheduled and mandatory principal repayments of Loans that
are term loans made during such fiscal year pursuant to Section 2.07(c), plus
(iii) the sum of all, without duplication, (x) income taxes actually paid in
cash by the Parent and its Restricted Subsidiaries during such fiscal year and
(y) the Tax Amount for such fiscal year, plus (iv) capital expenditures actually
made by the Parent and its Restricted Subsidiaries in such fiscal year, plus
(v) amounts added back in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (A)(vi) of the definition thereof to the extent paid in cash
plus (vi) amounts added in the calculation of Consolidated Adjusted EBITDA
pursuant to clause (A)(vii) of the definition thereof.

 

“Excluded Subsidiary” means any Subsidiary (a) that is a CFC or a Subsidiary of
a CFC, (b) that is a U.S. Subsidiary that has no material assets other than the
equity of one or more direct or indirect non-U.S. Subsidiaries that are CFCs,
(c) that has been designated as an Unrestricted Subsidiary, (d) that accounts
for less than $2,500,000 of the Consolidated Adjusted EBITDA of Parent and its
Subsidiaries for the Test Period most recently ended, individually or in the
aggregate with all other Subsidiaries excluded pursuant to this clause (d),
(e) that is not permitted by law, regulation or contract existing on the Closing
Date or on the date any such Subsidiary is acquired (so long as in respect of
any such contractual prohibition such prohibition is not incurred in
contemplation of such acquisition) to provide a Guarantee, or would require
governmental (including from a Gaming Authority or any other regulatory
authority) consent, approval, license or authorization to provide a Guarantee
(unless such consent, approval, license or authorization has been received) or
(f) that is a special purpose entity.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guarantee
of such Guarantor of, or the grant by such

 

13

--------------------------------------------------------------------------------


 

Guarantor of a security interest pursuant to the Collateral Documents to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Executive Order” has the meaning specified in Section 6.19(a).

 

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.17(a).

 

“Extended Term B Loan” has the meaning specified in Section 2.17(a).

 

“Extending Lender” has the meaning specified in Section 2.17(a).

 

“Extension” has the meaning specified in Section 2.17(a).

 

“Extraordinary Loss” means any loss, destruction or damage to Property of the
Parent or any of its Subsidiaries or condemnation, seizure or taking, by
exercise of the power of eminent domain or otherwise, of any such Property, or
confiscation or requisition of use of any such Property.

 

“Facility” means the Term B Facility, the Revolving Credit Facility, any Junior
Term Tranche and any Pari Passu Term Tranche, as the context may require.

 

“Fair Market Value” means with respect to any Property, the price which could be
negotiated in an arm’s-length free market transaction, between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction.  Fair Market Value will be determined, except as
otherwise provided:

 

(a)           if such Property has a Fair Market Value of $15,000,000 or less,
by any Responsible Officer, or

 

(b)           if such Property has a Fair Market Value in excess of $15,000,000,
by a majority of the board of directors of the Borrower and evidenced by a
resolution of such board of directors,

 

14

--------------------------------------------------------------------------------


 

dated within 30 days of the relevant transaction (or the date of the written
agreement with respect to such transaction) delivered to the Administrative
Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated September 8, 2014, among Parent,
the Administrative Agent, the Lead Arrangers and Deutsche Bank AG New York
Branch, as such agreement is amended, modified, supplemented or restated from
time to time.

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

15

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Authority” means the Mississippi Gaming Commission, the Nevada State
Gaming Control Board and any other agency (including, without limitation, any
agency established by a federally-recognized Indian tribe to regulate gaming on
such tribe’s reservation), authority, board, bureau, commission, department,
office or instrumentality of any nature whatsoever which has, or may at any time
after the date of the indenture have, regulatory control or jurisdiction over
the manufacture, sale, distribution or operation of gaming equipment, the
design, operation or distribution of internet gaming services or products, the
ownership or operation of any current or contemplated casinos, or any other
gaming activities and operations or any other gaming activities of Parent or any
of its Subsidiaries, or any successor to such authority.

 

“Gaming Laws” means all laws, including any rules, regulations, judgments,
injunctions, orders, decrees or other restrictions of any Gaming Authority,
applicable to the gaming industry or Indian Tribes or the manufacture, sale,
lease, distribution or operation of gaming devices or equipment, the design,
operation or distribution of internet gaming services or products, online gaming
products and services, the ownership or operation of current or contemplated
casinos or any other gaming activities and operations to which Parent or any of
its Subsidiaries is, or may at any time after the date of this Agreement be,
subject.

 

“Gaming License” means any license, permit, finding of suitability, approval,
registration, franchise or other authorization from any Gaming Authority
required on the date of this Agreement or at any time thereafter to own, lease,
operate or otherwise conduct the gaming business of Parent and its Subsidiaries,
including all licenses granted under Gaming Laws and applicable Law.

 

“GCA Refinancing” has the meaning specified in the recitals hereto.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, keep well
arrangements, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay

 

16

--------------------------------------------------------------------------------


 

such Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” means, collectively, each Person from time to time party to the
Guaranty.

 

“Guaranty” has the meaning specified in Section 4.01(a)(iv).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted hereunder, is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender, in its capacity as a party to
such Swap Contract.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“ICC” has the meaning specified in the definition of “UCP.”

 

“Increase Effective Date” has the meaning specified in Section 2.14(c).

 

“Incremental Assumption Agreement” means an Assumption Agreement among the
Borrower and one or more Extending Lenders entered into pursuant to Section 2.17
and acknowledged by the Administrative Agent.

 

“Incremental Facilities” has the meaning specified in Section 2.14(a).

 

“Incremental Revolving Increase” has the meaning specified in Section 2.14(a).

 

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments and all Guarantees of any such
Indebtedness,

 

(b)           all direct or contingent obligations of such Person arising under
standby Letters of Credit unpaid at draw, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments,

 

(c)           net obligations of such Person under any Swap Contract in respect
of interest rate hedging,

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business),

 

17

--------------------------------------------------------------------------------


 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, and

 

(f)            capital leases.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any capital lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.  Indebtedness shall not include any Defeased
Indebtedness. Notwithstanding the foregoing, Indebtedness shall not include
obligations arising solely out of the conversion of “vault cash” supplied
pursuant to the Vault Cash Agreement (as amended, modified, supplemented or
replaced from time to time to the extent permitted hereunder) for normal
operating requirements of the ATMs into obligations of the Borrower by operation
of the Vault Cash Agreement so long as the proceeds of such obligations are used
solely in the ATMs, as provided in the Vault Cash Agreement and for no other
purpose.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any case commenced by or against any Loan Party under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of any Loan Party, any
receivership or assignment for the benefit of creditors relating to any Loan
Party or any similar case or proceeding relative to any Loan Party and its
creditors, as such, in each case whether or not voluntary,

 

(b)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to any Loan Party, in each case whether or
not voluntary and whether or not involving bankruptcy or insolvency, or

 

(c)           any other proceeding of any type or nature in which substantially
all claims of creditors of any Loan Party are determined and any payment or
distribution is or may be made on account of such claims.

 

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(vii)(E).

 

“Interest Coverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Adjusted EBITDA for the Test Period then most recently ended to
(b) the sum of (i) consolidated interest expense (as defined in GAAP) (other
than any such interest expense with respect to the Vault Cash Agreement included
in the calculation of Consolidated Adjusted EBITDA) net of interest income for
such Test Period plus (ii) interest costs associated with derivative instruments
not otherwise included in interest expense, but excluding any non-cash change in
value of derivative instruments and non-cash derivative

 

18

--------------------------------------------------------------------------------


 

instruments fair value adjustments, in each case, of the Parent and its
Restricted Subsidiaries for such Test Period.  Gains and losses arising out of
the termination of derivative instruments shall not constitute interest expense
or interest costs.  Consolidated interest expense shall exclude the interest
expense and any such interest costs of each Unrestricted Subsidiary and all
Subsidiaries of Unrestricted Subsidiaries.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date (provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates), and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders required to fund such Loan; provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day,

 

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and

 

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

19

--------------------------------------------------------------------------------


 

“Junior Term Tranche” means any incremental term loan facility obtained by the
Borrower pursuant to Section 2.14 that is Subordinated Indebtedness so long as
any Liens securing such facility are subordinated to the Liens securing the
Obligations on the terms contemplated by Section 2.14 and otherwise satisfactory
to the Administrative Agent.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, any other Lender approved by the Borrower and the
Administrative Agent or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc., each in its capacity as joint lead arranger and
joint book manager.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender and any
L/C Issuer.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect for the Revolving Credit Facility.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $20,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease or capital lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan (including any Incremental
Term Loans, any Extended Term Loans, loans made pursuant to any Additional
Revolving Credit Commitment or loans made pursuant to Extended Revolving Credit
Commitments).

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Borrower Assignment and Assumption, the Pari Passu Intercreditor Agreement, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, the Guaranty, the
Collateral Documents, and any joinder agreements entered into pursuant to
Section 2.14.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Parent and its Subsidiaries,
taken as a whole, (b) the ability of the Parent and the other Loan Parties,
taken as a whole, to perform their payment obligations under this Agreement or
(c) the material rights and remedies of the Administrative Agent and the Lenders
under this Agreement.

 

“Material Event of Default” means any Event of Default described in clauses (a),
(b) (solely as a result of a breach of Section 8.11), (e), (f) or (k) of Section
9.01.

 

“Maturity Date” means (a) with respect to the Term B Loans, the sixth
anniversary of the Closing Date, (b) with respect to the Revolving Credit
Facility, the fifth anniversary of the Closing Date (and, with respect to any
Extended Revolving Credit Commitments, the maturity date applicable to such
Extended Revolving Credit Commitments in accordance with the terms hereof) or
(c) with respect to any (i) Extended Term Loan, the maturity date applicable to
such Extended Term Loan in accordance with the terms hereof or (ii) Incremental
Term Loan, the maturity date applicable to such Incremental Term Loan in
accordance with the terms hereof; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

 

21

--------------------------------------------------------------------------------


 

“Maximum Incremental Facilities Amount” means at any date of determination, the
sum of (a) $100,000,000 plus (b) an additional unlimited amount if, after giving
pro forma effect to the incurrence of such additional amount, the Consolidated
Secured Leverage Ratio calculated on a Pro Forma Basis is equal to or less than
3.50:1.00 (assuming all such additional amounts were secured, whether or not so
secured, and including for this purpose the full amount of any Incremental
Revolving Increase or Incremental Revolving Facility (whether or not borrowed)).

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Merger Sub” has the meaning specified in the recitals hereto.

 

“MGAM Acquired Business” has the meaning specified in the recitals hereto.

 

“MGAM Acquisition” has the meaning specified in the recitals hereto.

 

“MGAM Group” has the meaning specified in the definition of “Tax Amount.”

 

“MGAM Merger Agreement” has the meaning specified in the recitals hereto.

 

“MGAM Refinancing” has the meaning specified in the recitals hereto.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds” means, with respect to any Disposition or any Extraordinary
Loss, the excess, if any, of (i) the sum of cash and Cash Equivalents received
in connection with such transaction (including any cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and excluding business interruption
and delay in completion insurance proceeds) over (ii) the sum of (A) the amount
of any Indebtedness that is secured by such asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), including Indebtedness repaid in order to obtain a necessary
consent to such Disposition or Extraordinary Loss or required to be repaid by
applicable law, (B) the reasonable out-of-pocket expenses incurred by the
Borrower or any Subsidiary in connection with such transaction, (C) all federal,
state, provincial, foreign and local taxes arising in connection with such
Disposition or Extraordinary Loss that are paid or required to be accrued as a
liability under GAAP by such Person or its Restricted Subsidiaries, and (D) all
contractually required distributions and other payments made to minority
interest holders (but excluding distributions and payments to Affiliates of such
Person) in Restricted

 

22

--------------------------------------------------------------------------------


 

Subsidiaries of such Person as a result of such Disposition or Extraordinary
Loss which would otherwise constitute Net Cash Proceeds.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Note” means a Revolving Credit Note, a Term B Note or a Swing Line Note.

 

“Not Otherwise Applied” means, with reference to any amount of Excess Cash Flow,
that such amount was not required to be applied to prepay the Term Loans
pursuant to Section 2.05(f).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

 

“OFAC” has the meaning specified in Section 6.20.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise

 

23

--------------------------------------------------------------------------------


 

with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outside Date” means June 8, 2015; provided that one thirty (30) day extension
may be granted pursuant to the MGAM Merger Agreement for regulatory approvals.

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date, and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Parent” has the meaning specified in the recitals hereto.

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit G hereto.

 

“Pari Passu Term Tranche” means any incremental term loan facility obtained by
the Borrower pursuant to Section 2.14 which shall rank equally with the Term B
Facility in right of payment, including without limitation pursuant to
Section 2.05 and Article IX.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, including a Multiple Employer Plan), other than a
Multiemployer Plan, that is sponsored or maintained by the Parent or any ERISA
Affiliate, or to which the Parent or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a Multiple Employer Plan or other
plan described in Section 4064(a) of ERISA, to which the Parent or any ERISA
Affiliate has made contributions at any time during the immediately preceding
five plan years.

 

“Perfection Certificate” means a certificate in the form of Exhibit O hereto or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Permitted Debt Offering” means any incurrence of senior secured or junior
secured or unsecured Indebtedness by any Loan Party after the Closing Date
through an incurrence of term loans or through a public offering or private
offering of debt securities or otherwise, provided that, (a) such Indebtedness
may be secured by a first priority Lien on the Collateral that is pari passu
with the Lien securing the Obligations (other than any Permitted Debt Offering
Indebtedness incurred in the form of term loans, which shall not be secured by a
first priority Lien on the Collateral), or may be secured by a Lien ranking
junior to the Lien on the Collateral securing the Obligations or may be
unsecured; (b) such Permitted Debt Offering Indebtedness is not secured by any
collateral other than the Collateral securing the Obligations; (c) such
Permitted Debt Offering Indebtedness does not mature on or prior to the latest
Maturity Date of, or have a shorter weighted average life to maturity than, the
Term B Loans; (d) the covenants, events of default, guarantees, collateral and
other terms of such Permitted Debt Offering Indebtedness (other than

 

24

--------------------------------------------------------------------------------


 

interest rate and redemption premiums) taken as a whole, are not more
restrictive to the Loan Parties than those set forth in this Agreement (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Permitted Debt Offering, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of any corresponding existing
Facility); (e) a certificate of a Responsible Officer of the issuing Loan Party
delivered to the Administrative Agent at least three (3) Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the issuing Loan Party has
determined in good faith that such terms and conditions satisfy the foregoing
requirements shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirements; (f) no Loan Party or any Subsidiary of a Loan Party
(other than the Borrower or a Guarantor) is a guarantor or borrower under such
Permitted Debt Offering Indebtedness and (g) if such Permitted Debt Offering
Indebtedness is secured by Collateral, a Representative of the holders of such
Permitted Debt Offering Indebtedness shall have become party to or otherwise
subject to the provisions of (i) the Pari Passu Intercreditor Agreement if such
Indebtedness is secured on a pari passu basis with the Obligations or (ii) an
intercreditor agreement in a form reasonably acceptable to the Administrative
Agent if such Indebtedness is secured on a junior basis to the Obligations. 
Notes issued by any Loan Party in exchange for any Indebtedness issued in
connection with a Permitted Debt Offering in accordance with the terms of a
registration rights agreement entered into in connection with the incurrence of
such Permitted Debt Offering Indebtedness shall also be considered a Permitted
Debt Offering.

 

“Permitted Debt Offering Indebtedness” means any Indebtedness incurred pursuant
to the definition of “Permitted Debt Offering.”

 

“Permitted Investments” has the meaning specified in Section 8.02.

 

“Permitted Liens” has the meaning specified in Section 8.01.

 

“Permitted Unsecured Indebtedness” means:

 

(a)           unsecured Indebtedness in the form of bridge loans, senior notes
or other debt securities on substantially the terms and conditions set forth in
the Commitment Letter dated September 8, 2014, among the Lead Arrangers, certain
Affiliates of the Lead Arrangers and Parent; and

 

(b)           such other unsecured Indebtedness of the Borrower in the form of
loans, senior notes or other debt securities, provided that any such
Indebtedness pursuant to this clause (b) (i) shall have a maturity date at least
six months after the latest Maturity Date, (ii) shall have a weighted average
life to maturity longer than the weighted average life to maturity of the
Obligations and of any Permitted Unsecured Indebtedness being refinanced and
(iii) shall have covenants no more restrictive than (x) those in this Agreement
as in effect at the time of the issuance or incurrence thereof and (y) in the
case of any Permitted Unsecured Indebtedness issued to refinance existing
Permitted Unsecured Indebtedness, those in the documents governing the
Indebtedness being refinanced;

 

provided, that the principal amount of all Permitted Unsecured Indebtedness
(after giving effect to the repayment or redemption of any Indebtedness being
refinanced thereby) shall not exceed the sum of $350,000,000 plus the aggregate
amount of any accrued and unpaid interest, make-whole and redemption premiums,
and customary fees and expenses incurred in connection with the refinancing of
any Permitted Unsecured Indebtedness.

 

25

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established or maintained by the Parent or to
which the Parent is required to contribute on behalf of any of its employees or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, established or maintained by any ERISA Affiliate or to which
any ERISA Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledged Properties” means any real properties required to be mortgaged pursuant
to Section 7.13, together in each case with all fixtures, personal property and
other improvements now existing or to be constructed on any of such properties
(exclusive of any Gaming Licenses or equipment to the extent the pledge thereof
is prohibited by local law or contract).

 

“Pricing Grid” means the table set forth below:

 

Consolidated Secured
Leverage Ratio

 

Applicable Rate for
Revolving Credit
Loans that are
Eurodollar Rate
Loans

 

Applicable Rate for
Revolving Credit
Loans that are Base
Rate Loans

 

Applicable Commitment Fee
Rate

 

> 3.00:1.00

 

4.75

%

3.75

%

0.50

%

< 3.00:1.00

 

4.50

%

3.50

%

0.375

%

 

Changes in the Applicable Rate with respect to Revolving Credit Loans or the
Applicable Commitment Fee Rate resulting from changes in the Consolidated
Secured Leverage Ratio shall become effective on the date on which financial
statements and the Compliance Certificate are delivered to the Lenders pursuant
to Section 7.01 and Section 7.02(b) and shall remain in effect until the next
change to be effected pursuant to this paragraph.  If any financial statements
or the Compliance Certificate referred to above are not delivered within the
time periods specified in Section 7.01 or Section 7.02(b), then, at the option
of (and upon the delivery of notice (telephonic or otherwise) by) the
Administrative Agent or the Required Lenders, until such financial statements or
the Compliance Certificate are delivered, the Consolidated Secured Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 3.00 to
1.00.  In addition, at all times while an Event of Default shall have occurred
and be continuing, the Consolidated Secured Leverage Ratio shall for the
purposes of the Pricing Grid be deemed to be greater than 3.00 to 1.00.

 

“Prime Rate” has the meaning specified in the definition of “Base Rate.”

 

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent the same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to

 

26

--------------------------------------------------------------------------------


 

the extent accompanied by a corresponding permanent commitment reduction) after
the first day of the relevant Test Period or Calculation Period, as the case may
be, as if such Indebtedness had been retired or repaid on the first day of such
Test Period or Calculation Period, as the case may be, and (z) any Permitted
Acquisition or any Disposition then being consummated as well as any other
Permitted Acquisition or any other Disposition if consummated after the first
day of the relevant Test Period or Calculation Period, as the case may be, and
on or prior to the date of the respective Permitted Acquisition or Disposition,
as the case may be, then being effected, with the following rules to apply in
connection therewith:

 

(i)            all Indebtedness (x) (other than revolving Indebtedness, except
to the extent the same is incurred to refinance other outstanding Indebtedness
or to finance Permitted Acquisitions or Restricted Payments) incurred or issued
after the first day of the relevant Test Period or Calculation Period (whether
incurred to finance a Permitted Acquisition or Restricted Payments, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred or issued (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, and remain outstanding through the date
of determination (and thereafter, in the case of projections pursuant to
Section 9.15(a)) and (y) (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Test Period
or Calculation Period, as the case may be, shall be deemed to have been retired
or redeemed on the first day of such Test Period or Calculation Period, as the
case may be, and remain retired through the date of determination;

 

(ii)           all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness, or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii)          in making any determination of Consolidated Adjusted EBITDA on a
Pro Forma Basis, pro forma effect shall be given to any Permitted Acquisition or
any Disposition if effected during the respective Calculation Period or Test
Period as if the same had occurred on the first day of the respective
Calculation Period or Test Period, as the case may be, taking into account, in
the case of any Permitted Acquisition adjustments appropriate, in the reasonable
determination of the Borrower as set forth in an officer’s certificate, to
reflect reasonably identifiable and factually supportable operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any action taken or expected to be taken within six fiscal quarters
after the date of any acquisition, amalgamation or merger (including, to the
extent applicable, from the Transaction).

 

“Pro Rata Extension Offers” has the meaning specified in Section 2.17(a).

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

27

--------------------------------------------------------------------------------


 

“Refinancing” has the meaning specified in the recitals hereto.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Reinvest” means the application of funds for any of the following purposes: 
(i) to reinvest in Property (other than cash, Cash Equivalents or securities) to
be owned by the Parent or a Restricted Subsidiary and used in a business
permitted by Section 8.07, (ii) to pay the costs of improving, restoring,
replacing or developing any Property owned by the Borrower or a Restricted
Subsidiary which is used in a business permitted by Section 8.07 or (iii) to
fund one or more investments in any other Person engaged primarily in a business
permitted by Section 8.07 (including the acquisition from third parties of
Equity Interests of such Person) as a result of which such other Person becomes
a Restricted Subsidiary.  For the avoidance of doubt, funds expended by the
Borrower or any of its Subsidiaries for any of the foregoing purposes after the
applicable Disposition or the Extraordinary Loss, regardless of the timing of
receipt of any insurance proceeds or other payment that is included in the
computation of Net Cash Proceeds, shall be included in the computation of funds
that have been Reinvested.

 

“Related Business” means the businesses conducted (or proposed to be conducted)
by Parent and its Subsidiaries on the Closing Date and any and all reasonably
related businesses necessary for, in support, furtherance or anticipation of
and/or ancillary or complimentary to or in preparation for, such business.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Representative” means, with respect to any Permitted Debt Offering
Indebtedness, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“Repricing Transaction” means the prepayment (including repricings or
refinancings) of all or a portion of the Term B Loans with proceeds from the
incurrence by the Borrower of any new Indebtedness having a Yield that is less
than the Yield of the Term B Loans (excluding any prepayments, repricings or
refinancings in connection with a transformative acquisition not permitted under
this Agreement or a Change of Control), including without limitation, as may be
effected through any amendment to this Agreement relating to the Yield of the
Term B Loans.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held

 

28

--------------------------------------------------------------------------------


 

by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

 

“Required Revolving Lenders” means, at any time, Lenders having unused Revolving
Credit Commitments and Revolving Credit Exposure representing more than 50% of
the aggregate unused Revolving Credit Commitments and Revolving Credit Exposure
of all Lenders at such time.  The Revolving Credit Commitments and Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Term B Lenders” means, at any time, Lenders holding more than 50% of
the Term B Facility at such time.  The portion of the Term B Facility held by
any Defaulting Lender shall be disregarded in determining Required Term B
Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer or treasurer of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Parent or
any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Parent or such Restricted Subsidiary (unless such
appearance is related to the Loan Documents (or the Liens created thereunder),
(ii) are subject to any Lien in favor of any person other than the Collateral
Agent for the benefit of the Secured Parties or (iii) is vault cash supplied
pursuant to the Vault Cash Agreement or is cash that is to be used to settle a
settlement liability under the Vault Cash Agreement.

 

“Restricted Investments” means an Investment other than a Permitted Investment.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Parent or any Restricted Subsidiary, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or of any option, warrant or other right to acquire any such
capital stock or other Equity Interest, or (c) any prepayment, redemption,
purchase, defeasance or other satisfaction prior to the scheduled maturity
thereof of any unsecured Indebtedness, Indebtedness secured on a basis junior to
the Liens securing the Obligations and Subordinated Indebtedness, excluding a
refinancing of such Indebtedness permitted by this Agreement (including a
refinancing of Permitted Unsecured Indebtedness permitted hereunder).

 

“Restricted Subsidiary” means each Subsidiary of the Parent that is not an
Unrestricted Subsidiary.

 

29

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Credit Lender’s name in the column labeled “Revolving Credit
Commitment” on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Revolving Credit Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Commitment Increase” has the meaning specified in
Section 2.14(a).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time, as such
amount may be decreased pursuant to Section 2.06 or increased pursuant to
Section 2.14.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have been
terminated, has any Revolving Credit Exposure at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” means a promissory note made by the Borrower to a Revolving
Credit Lender evidencing that Lender’s Revolving Credit Commitment,
substantially in the form of Exhibit C-1, either as originally executed or as
the same may from time to time be supplemented, modified, amended, renewed or
extended.

 

“Revolving Pro Rata Extension Offers” has the meaning specified in
Section 2.17(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate Swap Contract permitted
hereunder that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 10.05, and the other Persons the

 

30

--------------------------------------------------------------------------------


 

obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(vii).

 

“Senior Secured Notes” means the Borrower’s 7.75% senior secured notes due 2021
issued pursuant to the Senior Secured Notes Indenture.

 

“Senior Secured Notes Indenture” means Indenture, dated December 19, 2014, among
Borrower, the Guarantors and Deutsche Bank Trust Company Americas, as trustee
and collateral agent, and governing the Senior Secured Notes.

 

“Senior Unsecured Notes” means the Borrower’s 10.00% senior unsecured notes due
2022 issued pursuant to the Senior Unsecured Notes Indenture.

 

“Senior Unsecured Notes Indenture” means Indenture, dated December 19, 2014,
among Borrower, the Guarantors and Deutsche Bank Trust Company Americas, as
trustee and collateral agent, and governing the Senior Unsecured Notes.

 

“Significant Subsidiary” means each Restricted Subsidiary (including such
Restricted Subsidiary’s interest in its direct and indirect Restricted
Subsidiaries) of the Parent that

 

(a)                                 accounted for at least 5% of Consolidated
Gross Revenue of the Parent and its Restricted Subsidiaries or 5% of
Consolidated Adjusted EBITDA of the Parent and its Restricted Subsidiaries, in
each case for the four fiscal quarters of the Parent ending on the last day of
the last fiscal quarter of the Parent immediately preceding the date as of which
any such determination is made, or

 

(b)                                 has assets which represent at least 5% of
the consolidated total assets of the Parent and its Restricted Subsidiaries as
of the last day of the last fiscal quarter of the Parent immediately preceding
the date as of which any such determination is made.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities, (c) such Person has not, does not intend to,
and does not believe (nor should it reasonably believe) that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise), (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted (and
reflected in the projections delivered to the Administrative Agent and the
Lenders) and are proposed to be conducted following the Closing Date, and
(e) such Person is “solvent” within the meaning given to that term and similar
terms under the Bankruptcy Code of the United States and applicable laws
relating to fraudulent transfers and conveyances.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Representations” means the representations and warranties made by the
Parent in or pursuant to Sections 6.01, 6.02, 6.03, 6.04, 6.14, 6.17, 6.18,
6.19, 6.20, 6.21 and 6.22.

 

31

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” means all unsecured Indebtedness of the Borrower or
any Guarantor for money borrowed which is subordinated in right of payment, upon
terms reasonably satisfactory to the Administrative Agent, in right of payment
to the payment in full in cash of all Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

32

--------------------------------------------------------------------------------


 

“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-3, either as originally
executed or as the same may from time to time be supplemented, modified,
amended, renewed or extended.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Syndication Agent” means Deutsche Bank Securities Inc.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target Audited Financial Statements” has the meaning specified in
Section 4.01(a)(xiv).

 

“Tax Amount” means, with respect to MGAM relative to any tax period, (a) the
U.S. federal, state and local income taxes that would have been payable for such
tax period by MGAM and its Restricted Subsidiaries (the “MGAM Group”) if the
MGAM Group were a stand-alone income tax group for all tax periods ending after
the date hereof (and the foregoing stand-alone group treatment shall apply to
all transactions between members of the MGAM Group (on the one hand) and
Affiliates of Parent that are not members of the MGAM Group (on the other hand)
other than any sales that result in “deferred intercompany gain” or “deferred
intercompany loss” for purposes of Section 1502 of the Code, determined in
accordance with relevant U.S. federal, state or local income tax statutes and
regulations, minus (b) the amount of any such U.S. federal, state or local
income taxes paid directly by members of the MGAM Group for such tax period,
plus (c) without duplication for any amounts determined under clauses (a) or
(b), the amount of any incremental stand-alone U.S. federal, state or local
income taxes that would have been assessed in respect of members of the MGAM
Group in connection with audit adjustments after the date hereof made as a
result of federal, state or local income tax examinations (less any portion of
such amounts paid directly by members of the MGAM Group).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name in the column labeled “Term B Commitment” on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Term B Facility” means, at any time, the aggregate principal amount of the Term
B Loans of all Term B Lenders outstanding at such time, in each case as such
amount may be increased pursuant to Section 2.14.

 

“Term B Lender” means at any time, any Lender that holds Term B Loans at such
time.

 

“Term B Loan” has the meaning specified in Section 2.01(b).

 

33

--------------------------------------------------------------------------------


 

“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, substantially in the form of Exhibit C-2, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term B Loan made
by such Lender, either as originally executed or as the same may from time to
time be supplemented, modified, amended, renewed or extended.

 

“Term Pro Rata Extension Offers” has the meaning specified in Section 2.17(a).

 

“Test Period” means each period of four consecutive fiscal quarters of Parent
then last ended, in each case taken as one accounting period.

 

“Threshold Amount” means $20,000,000.

 

“Title Company” means any title insurance company that may be reasonably
acceptable to the Administrative Agent and the Collateral Agent.

 

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments, Revolving Credit Exposure and the aggregate principal amount
of outstanding Term B Loans of such Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans and all L/C Obligations.

 

“Tranche” means the Revolving Credit Loans or Revolving Credit Commitments, as
applicable, on one hand, and the Term B Loans, on the other hand.

 

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the consummation of the MGAM Acquisition on the
Closing Date, (c) the consummation of the Refinancing on the Closing Date,
(d) the issuance of the Senior Unsecured Notes and the Senior Secured Notes and
(e) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.”  mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

34

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary that, at or prior to the time of
determination, shall have been so designated in a written notice from the
Borrower to the Administrative Agent and any Subsidiary of an Unrestricted
Subsidiary; provided that (a) both before and after giving pro forma effect to
any such designation (i) no Default or Event of Default would then exist,
(ii) the Parent would have been in compliance with Section 8.11, calculated on a
Pro Forma Basis, on the last day of the fiscal quarter most recently ended if
such designation had been made on such date and (iii) such designation shall be
deemed to be an Investment on the date of such designation in an amount equal to
the Fair Market Value of the Investment therein and such designation shall be
permitted only to the extent that such deemed Investment is permitted under
Section 8.02 on the date of such designation, (b) such Subsidiary is not a
guarantor in respect of any Permitted Unsecured Indebtedness or a borrower,
issuer or guarantor in respect of any Indebtedness outstanding pursuant to
Section 8.03(i) or Section 8.03(g), and (c) such Subsidiary or any of its
subsidiaries does not hold any Indebtedness or Equity Interests of, or any Lien
on any assets of, the Parent or any Restricted Subsidiary.  If, at any time, any
Unrestricted Subsidiary would fail to meet the requirements set forth in clauses
(c) or (d) of the proviso in the preceding sentence, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement.  The Parent may
at any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, that both before and after giving pro forma effect to any such
designation, (i) no Default or Event of Default would then exist and (ii) the
Parent would have been in compliance with Section 8.11, calculated on a Pro
Forma Basis, on the last day of the fiscal quarter most recently ended if such
designation had been made on such date.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(c).

 

“USA Patriot Act” has the meaning specified in Section 6.20.

 

“Vault Cash Agreement” means the Contract Cash Solutions Agreement, dated as of
November 12, 2010, by and between the Borrower and Wells Fargo Bank, N.A., as
such Vault Cash Agreement has been, and may be, amended, modified or
supplemented from time to time.  The term “Vault Cash Agreement” shall include
any successor vault cash custody agreement reasonably acceptable to the
Administrative Agent with the same or another Vault Cash Provider.

 

“Vault Cash Provider” means Wells Fargo Bank, N.A., any of its bank Affiliates
listed on Exhibit A of the Vault Cash Agreement or another banking institution
reasonably satisfactory to the Administrative Agent, as a provider of vault cash
under the Vault Cash Agreement or other person under a bailment arrangement
reasonably satisfactory to the Administrative Agent.

 

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

 

“Yield” means, as to any indebtedness, the yield thereof, whether in the form of
interest rate, margin, original issue discount, upfront fees, a Eurodollar Rate
or Base Rate floor (solely to the extent greater than 1.00% or 2.00%,
respectively), or otherwise, in each case, incurred or payable by the Borrower
generally to all the lenders of such indebtedness; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a 4-year
life to maturity (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness); and provided further that “Yield”
shall not include arrangement fees, structuring fees, commitment fees,
underwriting fees and similar fees (regardless

 

35

--------------------------------------------------------------------------------


 

of whether paid in whole or in part to one or more, but not all, lenders) or
other fees not paid generally to all lenders of such indebtedness.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Parent and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate

 

36

--------------------------------------------------------------------------------


in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Parent pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.

 

(a)                                 Revolving Credit Loans.  Subject to the
terms and conditions set forth herein, each Revolving Credit Lender severally
agrees to make revolving loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit Commitment; provided that Revolving Credit
Loans may be made available on the Closing Date to finance the transactions and
fees related to the MGAM Acquisition so long as after giving effect to all
Committed Borrowings under the Revolving Credit Facility, the aggregate
Revolving Credit Commitments exceed the Total Revolving Outstandings by at least
$15,000,000; provided, further, that after giving effect to any Committed
Borrowing, (i) the Total Revolving Outstandings shall not exceed the aggregate
Revolving Credit Commitments, and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

(b)                                 Term B Loans.  Subject to the terms and
conditions set forth herein, each Term B Lender severally agrees to make a
single term loan (each such loan, a “Term B Loan”) to the Borrower on the

 

37

--------------------------------------------------------------------------------


Closing Date in an aggregate amount not to exceed the amount of such Term B
Lender’s Term B Commitment.  The Term B Borrowing shall consist of Term B Loans
made simultaneously by the Term B Lenders in accordance with their respective
Term B Commitments.  Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed.  Term B Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice.  Each such
notice must be received by the Administrative Agent not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans under any Facility having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders in
respect of such Facility of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m. three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof or such
other amount as corresponds to any Loan payment.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or such other amount as corresponds to any Loan payment.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (v) whether the Committed Loans to be borrowed, converted or
continued are Revolving Credit Loans or Term B Loans and (vi) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans. 
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans.  If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent

 

38

--------------------------------------------------------------------------------


 

shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.03 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, (i) no Revolving Credit Loans may be requested as, converted to or
continued as Eurodollar Rate Loans without the consent of the Required Revolving
Lenders and (ii) no Term B Loans may be converted to or continued as Eurodollar
Rate Loans without the consent of the Required Term B Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the applicable Lenders of the interest rate applicable
to any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the applicable Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect with respect to Committed Loans.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                Subject to the terms and conditions set forth
herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Restricted Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the aggregate Revolving
Credit Commitments, (y) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

39

--------------------------------------------------------------------------------


 

(ii)                                The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless (1) the applicable L/C Issuer
has approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer;

 

(C)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (1) the
applicable L/C Issuer has approved such expiry date or (2) the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer;

 

(D)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(E)                                the issuance of such Letter of Credit would
violate any Laws binding upon such L/C Issuer;

 

(F)                                 except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $25,000;

 

(G)                               the Letter of Credit is to be denominated in a
currency other than Dollars; or

 

(H)                              any Revolving Credit Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrower or such Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iii)                                 The L/C Issuer shall not amend any Letter
of Credit if the L/C Issuer would not be permitted at such time to issue the
Letter of Credit in its amended form under the terms hereof.

 

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

 

40

--------------------------------------------------------------------------------


 

(v)                               The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer:  (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Revolving Percentage times the amount of such Letter of Credit.

 

(iii)                                 If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit

 

41

--------------------------------------------------------------------------------


 

the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
Section 2.03(a) or otherwise), or it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.03 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)                               Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the Business Day immediately following any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Percentage of such Unreimbursed
Amount.  In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans under the Revolving Credit Facility to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Facility and the conditions set forth in
Section 4.03 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                Each Revolving Credit Lender shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower that is
a Revolving Credit Loan in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer.

 

42

--------------------------------------------------------------------------------


 

(iii)                             With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.03 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                               Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Revolving Credit Lender’s Applicable Revolving
Percentage of such amount shall be solely for the account of the L/C Issuer.

 

(v)                               Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the L/C Issuer,
the Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.03
(other than delivery by the Borrower of a Committed Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Revolving Credit Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the

 

43

--------------------------------------------------------------------------------


 

Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Applicable Revolving Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(ii)                                If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Credit Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Revolving Credit Lenders
under this clause (ii) shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                  any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)           waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)              honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)           any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the Uniform Commercial Code, the
ISP or the UCP, as applicable;

 

(vii)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter

 

44

--------------------------------------------------------------------------------


 

of Credit, including any arising in connection with any proceeding under any
Debtor Relief Law; or

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Required
Revolving Lenders or Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Cash Collateral.  (i) If an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing and the conditions set forth in
Section 4.03 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn (and arrangements that are
reasonably satisfactory to the applicable L/C Issuer have not otherwise been
made), (iii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash

 

45

--------------------------------------------------------------------------------


 

Collateralize the L/C Obligations pursuant to Section 9.02, (iv) if, after the
issuance of any Letter of Credit, any Lender becomes a Defaulting Lender or
(v) an Event of Default set forth under Section 9.01(f) occurs and is
continuing, then the Borrower shall Cash Collateralize (A) the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be) or (B) in the case of clause (iv) above,
the L/C Issuer’s Fronting Exposure with respect to the then Outstanding Amount
of all L/C Obligations (determined as of the date such Lender becomes a
Defaulting Lender), and shall do so not later than 4:00 p.m., on (x) in the case
of the immediately preceding clauses (i) through (iv), (1) the Business Day that
the Borrower receives notice thereof, if such notice is received on such day
prior to 12:00 p.m., or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (v), the Business Day on which an
Event of Default set forth under Section 9.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day.  The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  Cash Collateral shall be
maintained in blocked accounts at the Administrative Agent and may be invested
in readily available Cash Equivalents.  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer.  To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower.

 

(h)                                 Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (“BAFT-IFSA”), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance, subject to Section 2.16, with its Applicable Revolving
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i) for each
Letter of Credit equal to the Applicable Rate for Eurodollar Rate Loans times
the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly

 

46

--------------------------------------------------------------------------------


 

basis in arrears.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit issued by it to the Borrower equal to 0.125% per annum of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit).  Such fronting fee shall be computed on a quarterly basis in arrears. 
Such fronting fee shall be due and payable on the tenth Business Day after the
end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit at the
Borrower’s request for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Revolving Credit Lender acting as the
Swing Line Lender, may exceed the amount of such Revolving Credit Lender’s
Revolving Credit Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
aggregate Revolving Credit Commitments, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (y) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Upon notice from the Swing
Line Lender following the

 

47

--------------------------------------------------------------------------------


 

making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Revolving Percentage times the amount of
such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) by a Swing Line Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice. Each such Swing Line Loan Notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                The Swing Line Lender at any time in its sole
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Committed Loan in an amount equal to
such Revolving Credit Lender’s Applicable Revolving Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.03.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                If for any reason any Swing Line Loan cannot
be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by

 

48

--------------------------------------------------------------------------------


 

the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                                 If any Revolving Credit Lender fails to
make available to the Administrative Agent for the account of the Swing Line
Lender any amount required to be paid by such Revolving Credit Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Committed Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                               Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) is subject to
the conditions set forth in Section 4.03.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Credit Lender its Applicable
Revolving Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

(ii)                                If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender

 

49

--------------------------------------------------------------------------------


 

funds its Base Rate Committed Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Revolving
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty (except as set
forth in the second proviso to this sentence or as otherwise agreed with any
Lenders in respect of any increase in the Facilities pursuant to Section 2.14);
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a principal amount
of $100,000or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding; provided,
further, that, in the event that on or prior to the first anniversary of the
Closing Date, the Borrower (x) makes any prepayment of Term Loans in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Term B Lender, (I) in the
case of clause (x), a prepayment premium in an amount equal to 1.00% of the
principal amount so prepaid and (II) in the case of clause (y), a payment equal
to 1.00% of the aggregate amount of the Term B Loans outstanding immediately
prior to such amendment that have been repriced.  Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Committed Loans to be
prepaid, whether the Committed Loans to be repaid are Revolving Credit Loans or
Term B Loans and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in respect of
the applicable Facility in accordance with their respective Applicable
Percentages.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Revolving
Outstandings at any time exceed the aggregate Revolving Credit Commitments then
in effect, the Borrower shall immediately prepay Revolving Credit Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and Swing

 

50

--------------------------------------------------------------------------------


 

Line Loans, the Total Revolving Outstandings exceed the aggregate Revolving
Credit Commitments then in effect.

 

(d)                                 Within ten (10) Business Days after the
receipt by the Parent or any of its Restricted Subsidiaries of Net Cash Proceeds
of any Disposition (other than Dispositions expressly permitted under
Section 8.05(a)-(d)) or from any Extraordinary Loss from and after the Closing
Date, the Borrower shall repay Loans in an aggregate principal amount equal to
100% of such Net Cash Proceeds (such prepayments to be applied as set forth in
clause (h) below); provided, that if the Borrower shall certify at the time of
such receipt that it, the Parent or any of their Restricted Subsidiaries intends
to (i) Reinvest such Net Cash Proceeds within twelve (12) months of such receipt
or (ii) enter into a legally binding commitment to Reinvest such Net Cash
Proceeds within twelve (12) months following receipt of such Net Cash Proceeds,
no later than six (6) months after the end of such twelve (12) month period, the
Borrower or such Restricted Subsidiary may use such Net Cash Proceeds for such
purposes; provided further, that to the extent the Borrower or such Restricted
Subsidiary shall not have (i) Reinvested 100% of such Net Cash Proceeds by not
later than twelve (12) months after the receipt thereof or (ii) entered into a
legally binding commitment to Reinvest such Net Cash Proceeds within twelve (12)
months and Reinvested such Net Cash Proceeds no later than six (6) months after
the end of such twelve (12) month period, the Borrower shall use any such
remaining Net Cash Proceeds to repay Loans on such date; and provided, further,
that the Borrower shall not be required to repay Loans pursuant to this clause
(d) unless and until the aggregate amount of Net Cash Proceeds the Borrower is
required to use to prepay Loans pursuant to this clause (d) is equal to or
greater than $15,000,000 (and at such time, the Borrower shall prepay the Loans
using all such Net Cash Proceeds).

 

(e)                                  Within five (5) Business Days after the
receipt by the Parent or any of its Restricted Subsidiaries of Net Cash Proceeds
from the incurrence, issuance or sale by the Parent or any Restricted Subsidiary
of Indebtedness (other than Indebtedness expressly permitted by Section 8.03),
the Borrower shall repay Loans in an aggregate principal amount equal to 100% of
such Net Cash Proceeds (such prepayments to be applied as set forth in clause
(h) below)

 

(f)                                   Within ten (10) Business Days after
financial statements have been delivered pursuant to Section 7.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 7.02(b),
beginning with the fiscal year ending December 31, 2015, the Borrower shall
prepay an aggregate principal amount of Loans equal to (i) 75% of Excess Cash
Flow for the fiscal year covered by such financial statements (such prepayments
to be applied as set forth in clause (h) below) minus (ii) the aggregate amount
of voluntary prepayments of Term B Loans made during such fiscal year pursuant
to Section 2.05(a); provided that such percentage shall be reduced to 50% if the
Consolidated Secured Leverage Ratio as of the last day of the applicable fiscal
year was less than or equal to 3.00:1.00; and provided, further, that no
mandatory prepayment under this Section 2.05(f) shall be required if the
Consolidated Secured Leverage Ratio as of the last day of the applicable fiscal
year was less than or equal to 2.00:1.00.

 

(g)                                  [Reserved].

 

(h)                                 All prepayments of Loans made pursuant to
clauses (d), (e) or (f) of this Section 2.05 shall be applied first, ratably to
the Term B Loans and to any incremental term loan tranche (other than any Junior
Term Tranche), second, once the Term B Loans and any incremental term loan
tranche (other than any Junior Term Tranche) have been repaid in full, ratably
to repay the Revolving Credit Loans and reduce the Revolving Credit Facility and
third, once the Term B Loans, any incremental term loan tranche (other than any
Junior Term Tranche) and the Revolving Credit Loans have been repaid in full and
the Revolving Credit Commitments have been terminated, ratably to any Junior
Term Tranches.

 

51

--------------------------------------------------------------------------------


 

(i)                                     All prepayments of Term B Loans shall be
applied to the scheduled installments of Term B Loans ratably in accordance with
the maturity thereof.

 

(j)                                    The Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term B Loans
required to be made pursuant to Sections 2.05(d)-(f) at least three (3) Business
Days prior to the date of such prepayment.  Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
appropriate Lender of the contents of the Borrower’s prepayment notice and of
such appropriate Lender’s Applicable Percentage of the prepayment. Each Term B
Lender may reject all or a portion of its Applicable Percentage of any mandatory
prepayment (such declined amounts, the “Declined Proceeds”) of Term B Loans
required to be made pursuant to Sections 2.05(d)-(f) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment.  Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term B Loans to be rejected by such Lender.  If a Term B Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term B Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term B Loans. 
Any Declined Proceeds remaining thereafter shall be retained by the Borrower.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, terminate the aggregate Revolving Credit Commitments, or
from time to time permanently reduce the aggregate Revolving Credit Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of such
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the aggregate
Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the aggregate Revolving Credit Commitments, and (iv) if, after giving effect to
any reduction of the aggregate Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the aggregate
Revolving Credit Commitments.  All fees accrued until the effective date of any
termination of the aggregate Revolving Credit Commitments shall be paid on the
effective date of such termination.

 

(b)                                 [Reserved].

 

(c)                                  The Term B Commitment of each Term Lender
shall be automatically and permanently reduced to $0 upon the making of such
Term B Lender’s Term Loans pursuant to Section 2.01(b).  The Revolving Credit
Commitments shall terminate on the Maturity Date therefor.  The Extended
Revolving Credit Commitments and any Additional Revolving Credit Commitments
shall terminate on the respective maturity dates applicable thereto. 
Notwithstanding the foregoing, if the Closing Date has not occurred at or prior
to 11:59 p.m., New York City time, on the Outside Date, then all Commitments
shall terminate at such time.

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of Revolving
Credit Loans outstanding on such date.

 

52

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall repay to the Swing Line
Lender each Swing Line Loan on the earlier to occur of (i) the request of the
Swing Line Lender pursuant to Section 2.04(c) and (ii) the Maturity Date.

 

(c)                                  Commencing with the first full fiscal
quarter after the Closing Date, the Borrower shall repay to the Term B Lenders
the aggregate principal amount of all Term B Loans outstanding on the last
Business Day of each March, June, September and December in an amount equal to
0.50% of the initial aggregate principal amount of the Term B Loans, with the
final principal repayment installment of the Term B Loans payable on the
Maturity Date, which final payment shall be in an amount equal to the aggregate
principal amount of all Term B Loans outstanding on such date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; (ii) each Base Rate Committed Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

(b)                                 (i)  If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Revolving
Lenders or the Required Term B Lenders, as appropriate, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)                                 Upon the request of the Required Revolving
Lenders or the Required Term B Lenders, as appropriate, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations owing to such Lenders hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                 Commitment Fee.  During the Availability
Period, the Borrower shall pay to the Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Commitment Fee

 

53

--------------------------------------------------------------------------------


 

Rate times the actual daily amount by which the aggregate Revolving Credit
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Credit
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.16.  For the avoidance of doubt, the Outstanding Amount
of Swing Line Loans shall not be counted towards or considered usage of the
aggregate Revolving Credit Commitments for purposes of determining the
commitment fee.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.

 

(b)                                 Closing Fees. The Borrower agrees to pay on
the Closing Date to each Lender party to this Agreement on the Closing Date, as
fee compensation for the funding of such Lender’s Term B Loan and making of such
Lender’s Revolving Credit Commitment, a closing fee (the “Closing Fee”) in an
amount equal to (x) 1.50% of the stated principal amount of such Lender’s Term B
Loan funded on the Closing Date and (y) 1.00% of the stated principal amount of
such Lender’s Revolving Credit Commitment on the Closing Date.  Such Closing Fee
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and, in the case of the Closing Fee
on the Term B Loan, may be, at the option of the Administrative Agent, netted
against Term B Loans made by such Lender.

 

(c)                                  Other Fees.  (i)  The Borrower shall pay to
the Lead Arrangers and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)               The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the Eurodollar Prime Rate) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records

 

54

--------------------------------------------------------------------------------


 

of the Administrative Agent shall control in the absence of manifest error. 
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.

 

Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to such
Borrowing.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in

 

55

--------------------------------------------------------------------------------


 

such Committed Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)                                Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  Subject to the
terms of the Pari Passu Intercreditor Agreement, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other applicable Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

56

--------------------------------------------------------------------------------


 

(i)                  if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)               the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section 2.13 shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Commitments.

 

(a)                                 Request for Increase.  Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Facilities (which increase may take
the form of (i) one or more new tranches of term loans or increases to the Term
B Facility (the “Incremental Term Loans”) or (ii) one or more increases in the
amount of Revolving Credit Commitments (each such increase, a “Revolving Credit
Commitment Increase”) and/or one or more new tranches of the Revolving Credit
Facility (each such new Revolving Credit Facility, an “Additional Revolving
Credit Commitment” and together with any Revolving Credit Commitment Increases,
the “Incremental Revolving Increase”; together with any Incremental Term Loans,
the “Incremental Facilities”) by an amount (for all such requests) not
exceeding, when added to the aggregate principal amount of indebtedness incurred
pursuant to Section 8.03(l), the Maximum Incremental Facilities Amount; provided
that (i) any such request for Incremental Revolving Increases shall be in a
minimum amount of $5,000,000 and (ii) any such request for an increase which
takes the form of Incremental Term Loans shall be in a minimum amount of
$25,000,000.

 

(b)                                 Notification by Administrative Agent;
Additional Lenders.  Any Incremental Facility may, at the option of the
Borrower, be provided by existing Lenders or, subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.  The
Administrative Agent shall have the right to approve all Lenders in connection
with Incremental Revolving Increases, which approval shall not be unreasonably
withheld, delayed or conditioned.  For the avoidance of doubt, no existing
Lender shall have any obligation to provide any portion of any Incremental
Facility.

 

(c)                                  Effective Date and Allocations.  If the
Facilities are increased in accordance with this Section 2.14, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

57

--------------------------------------------------------------------------------


 

(d)                                 Conditions to Effectiveness of Increase.  An
Incremental Facility shall become effective as of such Increase Effective Date;
provided that (i) no Event of Default exists on such Increase Effective Date
immediately after giving effect to such Incremental Facility and the making of
any Loans pursuant thereto and any transaction consummated in connection
therewith; (ii) any Incremental Revolving Increase shall be on the same terms
and pursuant to the same documentation applicable to the Revolving Credit
Facility (including the maturity date in respect thereof) (provided the
applicable margin applicable thereto may be increased if necessary to be
consistent with that for the Incremental Revolving Increase), (iii) any
Incremental Term Loans (A) shall rank pari passu or junior in right of payment
and of security with the Revolving Credit Loans and the Term B Loans, (B) shall
not mature earlier than the applicable Maturity Date, (C) shall not have a
shorter weighted average life to maturity than the weighted average life to
maturity of the Term B Loans, (D) except as set forth above, shall be treated
substantially the same as the Term B Loans (in each case, including with respect
to mandatory and voluntary prepayments) and (E) the Applicable Rate for the
Incremental Term Loans shall be determined by the Borrower and the applicable
new Lenders; provided, however, that in the event that the Yield for such
Incremental Term Loans are greater than the Yield for the Term B Loans by more
than 0.50%, the Applicable Rate for the Term B Loans shall be increased to the
extent necessary so that the Yield for such Incremental Term Loans (and any
other term loan tranche) are not more than 0.50% higher than the Yield for the
Term B Loans, provided that (i) the Incremental Term Loans shall be on terms and
pursuant to documentation to be determined by the Borrower, provided that, to
the extent such terms and documentation are not consistent with, the Term B
Facility (except to the extent permitted by clauses (B), (C) and (E) above),
they shall be reasonably satisfactory to the Administrative Agent (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Incremental Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of any corresponding existing Term B
Loans) and (ii) subject to clauses (B) and (C) above, the amortization schedule
applicable to the Incremental Term Loans shall be determined by the Borrower and
the Lenders thereof.  The Borrower shall prepay any Committed Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section 2.14.

 

(e)                                  Conflicting Provisions.  This Section 2.14
shall supersede any provisions in Section 2.13 or 11.01 to the contrary.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 9.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any

 

58

--------------------------------------------------------------------------------


 

time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by a Defaulting Lender). 
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.  The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                  Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of “Required
Lenders,” “Required Revolving Lenders,” “Required Term Lenders” and
Section 11.01.

 

(ii)               Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion

 

59

--------------------------------------------------------------------------------


 

thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.15; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.03, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders under the applicable
Facility on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments hereunder without giving effect to Section 2.16(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)            Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) or (b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Revolving Credit
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.15.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non- Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

60

--------------------------------------------------------------------------------


 

(iv)    Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentage
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.03 are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non- Defaulting Lender’s Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.17        Extension Offers.

 

(a)           Pursuant to one or more offers made from time to time by the
Borrower to all Term B Lenders with notice to the Administrative Agent, on a pro
rata basis (based on the aggregate outstanding Term B Loans) and on the same
terms (“Term Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Term B Lenders from time to time to
extend the maturity date of such Lender’s Term B Loans and to otherwise modify
the terms of such Lender’s Term B Loans pursuant to the terms of the relevant
Term Pro Rata Extension Offer (including without limitation increasing the
interest rate or fees payable in respect of such Lender’s Term B Loans and/or
modifying the amortization schedule in respect of such Lender’s Term B Loans). 
Pursuant to one or more offers made from time to time by the Borrower to all
Revolving Credit Lenders with notice to the Administrative Agent, on a pro rata
basis (based on the aggregate outstanding Revolving Credit Commitments) and on
the same terms (“Revolving Pro Rata Extension Offers” and, together with Term
Pro Rata Extension Offers, “Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate transactions with

 

61

--------------------------------------------------------------------------------


 

individual Revolving Credit Lenders from time to time to extend the maturity
date of such Lender’s Revolving Credit Commitments and to otherwise modify the
terms of such Lender’s Revolving Credit Commitments pursuant to the terms of the
relevant Revolving Pro Rata Extension Offer (including without limitation
increasing the interest rate or fees payable in respect of such Lender’s
Revolving Credit Commitments). For the avoidance of doubt, the reference to “on
the same terms” in the preceding sentences shall mean, (i) when comparing Term
Pro Rata Extension Offers, that the Term B Loans are offered to be extended for
the same amount of time and that the interest rate changes and fees payable in
respect thereto are the same and (ii) when comparing Revolving Pro Rata
Extension Offers, that the Revolving Credit Commitments are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable in respect thereto are the same.  Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing an Incremental Term Loan
(provided that, for the avoidance of doubt, the implementation of an Incremental
Term Loan to establish an Extended Term B Loan shall not count as an Incremental
Term Loan for purposes of calculating the Maximum Incremental Facilities Amount)
for such Lender (if such Lender is extending an existing Term B Loan (such
extended Term B Loan, an “Extended Term B Loan”)) or an Incremental Revolving
Increase for such Lender (if such Lender is extending an existing Revolving
Credit Commitment (such extended Revolving Credit Commitment, an “Extended
Revolving Credit Commitment”)).

 

(b)           The Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term B Loans and/or Extended Revolving Credit Commitments of such
Extending Lender.  Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term B Loans and/or Extended Revolving Credit
Commitments; provided that (i) except as to interest rates, fees, amortization,
final maturity date, collateral arrangements and voluntary and mandatory
prepayment arrangements (which shall, subject to clauses (ii) and (iii) of this
proviso, be determined by the Borrower and set forth in the Pro Rata Extension
Offer), the Extended Term B Loans shall have (x) the same terms as the Term B
Loans, or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term B Loans
shall be no earlier than the Maturity Date for the Term B Loans, (iii) the
weighted average life to maturity of any Extended Term B Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B Loans
and (iv) except as to interest rates, fees, final maturity, collateral
arrangements and voluntary and mandatory prepayment arrangements, any Extended
Revolving Credit Commitment shall be a Revolving Credit Commitment with the same
terms as the Revolving Credit Loans.  Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Extended Term B Loans and/or Extended
Revolving Credit Commitments evidenced thereby as provided for in Section 11.01
and other changes necessary to preserve the intent of this Agreement.  Any such
deemed amendment may, at the Administrative Agent’s or the Borrower’s request,
be memorialized in writing by the Administrative Agent and the Borrower and
furnished to the other parties hereto.

 

(c)           Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term B Loan will be automatically designated an Extended Term
B Loan and/or such Extending Lender’s Revolving Credit Commitment will be
automatically designated an Extended Revolving Credit Commitment.   For the
avoidance of doubt, the commitments and obligations of any Swing Line Lender or
L/C Issuer can only be extended pursuant to an Extension or otherwise with such
Person’s consent.

 

(d)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.17), (i) no Extended Term B Loan or Extended Revolving Credit
Commitment is required to be in any minimum amount or any minimum increment;
provided that the aggregate amount of Extended Term B Loans or Extended
Revolving Credit Commitment

 

62

--------------------------------------------------------------------------------


 

for any new class of Term B Loans or Revolving Credit Commitments made in
connection with any Pro Rata Extension Offer shall be at least $25,000,000,
(ii) any Extending Lender may extend all or any portion of its Term B Loans
and/or Revolving Credit Commitment pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term B Loan and/or Extended Revolving
Credit Commitment), (iii) there shall be no condition to any Extension of any
Loan or Revolving Credit Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term B Loan or Extended Revolving Credit Commitment implemented
thereby, (iv) the interest rate limitations referred to in the proviso to clause
(e) of Section 2.14(a) shall not be implicated by any Extension and (v) all
Extended Term B Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

 

(e)           Each extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)           If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined

 

63

--------------------------------------------------------------------------------


 

by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications.  The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

 

(d)           Evidence of Payments.  After any payment of Taxes by the Borrower
or by the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower or the Administrative Agent shall deliver to the
relevant Recipient, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the relevant Recipient.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

64

--------------------------------------------------------------------------------


 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

a.             in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

b.             executed originals of IRS Form W-8ECI;

 

c.             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

d.             to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

65

--------------------------------------------------------------------------------


 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert

 

66

--------------------------------------------------------------------------------


 

Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e)) or the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

67

--------------------------------------------------------------------------------


 

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar Rate
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have

 

68

--------------------------------------------------------------------------------


 

received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, and such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), then the Borrower may replace such Lender in accordance with
Section 11.13.

 

69

--------------------------------------------------------------------------------


 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Facilities, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

4.01        Conditions to Closing and Effectiveness.  The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders (unless otherwise specified):

 

(i)           executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, Parent and the Borrower;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)           at least five Business Days prior to the Closing Date, any such
information contemplated by Section 11.18 to the extent any Lender has requested
such information from the Borrower at least ten Business Days prior to the
Closing Date;

 

(iv)          executed counterparts of a guaranty agreement (the “Guaranty”) in
substantially the form of Exhibit F, duly executed by each Guarantor; and

 

(v)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Person is a party;

 

(vi)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
the jurisdiction of its organization;

 

(vii)        a security agreement, in substantially the form of Exhibit J hereto
(the “Security Agreement”), duly executed by each Loan Party, together with:

 

(A)          certificates and instruments representing the Collateral described
therein accompanied by undated stock powers or instruments of transfer executed
in blank,

 

(B)          Uniform Commercial Code financing statements in form appropriate
for filing under the Uniform Commercial Code of all jurisdictions that the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement,

 

(C)                               copies of Uniform Commercial Code, United
States Patent and Trademark Office and United States Copyright Office, tax and
judgment lien searches, or equivalent reports or searches, each of a recent date
listing all effective financing statements, lien notices or comparable documents
(together with copies of such financing statements and documents) that name any
Loan Party as debtor and that are filed in those state and county jurisdictions
in which any Loan Party is organized or maintains its principal place of
business and such other searches that are required by the Perfection Certificate
or that the Administrative Agent reasonably deems necessary or appropriate, none
of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens),

 

(D)                               the Perfection Certificate duly executed by
each of the Loan Parties, and

 

(E)                                a Copyright Security Agreement, Patent
Security Agreement and Trademark Security Agreement (as each such term is
defined in the Security Agreement and to the extent applicable) (together with
each other intellectual property security agreement delivered pursuant to
Section 7.13, in each case as amended or supplemented, the “Intellectual
Property Security Agreement”), duly executed by each applicable Loan Party,
together with evidence that all action that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Intellectual Property Security Agreement has been taken;

 

(viii)                        an opinion from each of DLA Piper, counsel for the
Loan Parties dated the Closing Date, Lionel Sawyer & Collins, Nevada counsel for
the Loan Parties, and each such opinion addressed to each L/C Issuer, the Lead
Arrangers, the Administrative Agent and the Lenders, substantially in the form
previously provided to the Administrative Agent;

 

(ix)                              a certificate attesting to the Solvency of the
Parent and its Subsidiaries on a consolidated basis, before and after giving
effect to the Transactions, from the Parent’s chief financial officer,
substantially in the form of Exhibit N hereto;

 

(x)                                 a certificate signed by a Responsible
Officer of the Parent certifying that the conditions specified in Sections
4.01(b) and (c) have been satisfied;

 

(xi)                              executed counterparts of the Pari Passu
Intercreditor Agreement;

 

(xii)                           Certificates as to coverage under the insurance
policies required by Section 7.06 each of which shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) and shall name the Collateral Agent, on behalf of
the Secured Parties, as additional insured, in form and substance reasonably
satisfactory to the Administrative Agent.

 

71

--------------------------------------------------------------------------------


 

(xiii)                        The Administrative Agent and shall have received a
Request for Credit Extension in accordance with the requirements hereof; and

 

(xiv)                       (i) the Audited Financial Statements and the audited
financial statements of MGAM for each of the three fiscal years immediately
preceding the initial Credit Extension ended more than 90 days prior to the
Closing Date (the “Target Audited Financial Statements”); and (ii) unaudited
financial statements of Parent and MGAM for any fiscal quarter ended after the
date of the most recent audited financial statements of such Person and more
than 45 days prior to the Closing Date.

 

(b)                                 (1) The representations made by or with
respect to the MGAM Acquired Business and its Subsidiaries in the MGAM Merger
Agreement as are material to the interests of the Lenders shall be true and
correct in all material respects, except for representations and warranties that
are already qualified by materiality, which representations and warranties shall
be true and correct in all respects, on and as of the Closing Date, but only to
the extent that Parent has the right to terminate its obligations under the MGAM
Merger Agreement, or to decline to consummate the MGAM Acquisition pursuant to
the MGAM Acquisition Agreement, as a result of a breach of such representations
in the MGAM Merger Agreement, and (2) the Specified Representations shall be
true and correct in all material respects, except for representations and
warranties that are already qualified by materiality, which representations and
warranties shall be true and correct in all respects, on and as of the Closing
Date.

 

(c)                                  Since September 8, 2014, there has not
occurred any change, effect, development or circumstance, that individually or
in the aggregate, constitutes or is reasonably likely to constitute a Company
Material Adverse Effect.

 

(d)                                 The MGAM Acquisition and the MGAM
Refinancing shall have been consummated simultaneously or substantially
concurrently with the Closing Date in accordance with the terms of the MGAM
Merger Agreement, without giving effect to any modifications, amendments or
express waivers (and no consents granted) thereto that are materially adverse to
the Lenders or Lead Arrangers without the consent of the Lead Arrangers, not to
be unreasonably withheld or delayed (it being understood and agreed that any
increase or reduction in the purchase price shall not be deemed to be materially
adverse to the Lenders; provided that any increase in the purchase price shall
be funded solely by cash from the balance sheet of the Parent.  The GCA
Refinancing shall have been consummated simultaneously or substantially
concurrently with the Closing Date.

 

(e)                                  The Senior Unsecured Notes and the Senior
Secured Notes shall have been issued, or shall be issued substantially
concurrently with the Closing Date.

 

(f)                                   To the extent invoiced at least three
Business Days prior to the Closing Date, (i) all fees required to be paid to the
Administrative Agent and the Lead Arrangers on or before the Closing Date shall
have been paid and (ii) all fees required to be paid to the Lenders on or before
the Closing Date shall have been paid out of the proceeds of the initial Credit
Extension.

 

(g)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid out of the proceeds of the initial Credit Extension
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three Business Days prior to the Closing Date.

 

(h)                                 After giving effect to the Transactions, the
Parent, the MGAM Acquired Business and their respective Subsidiaries shall have
outstanding no Indebtedness or preferred stock

 

72

--------------------------------------------------------------------------------


 

other than (a) the Loans and other extensions of credit under the Facilities,
(b) the Senior Unsecured Notes, (c) the Senior Secured Notes, (d) existing
capital leases and (e) other Indebtedness listed on Schedule 8.03.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has funded a Credit Extension
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the Closing Date
specifying its objection thereto.

 

4.02                        [Reserved].

 

4.03                        Conditions to all Credit Extensions After Closing
Date.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type, or a continuation of Eurodollar Rate Loans) after the
Closing Date is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date); provided that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer or the relevant Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) submitted by the Borrower in connection with a Credit Extension to
be made on or after the Closing Date shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) (if
applicable) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.

 

[RESERVED]

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

As of the Closing Date and upon any Credit Extension (other than the Credit
Extension on the Closing Date), Parent and Borrower represent and warrant to the
Administrative Agent and the Lenders that:

 

73

--------------------------------------------------------------------------------


 

6.01                        Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) except where such conflict, breach
or contravention or creation of a Lien may not reasonably be expected to have a
Material Adverse Effect, conflict with or result in any breach or contravention
of, or the creation of any Lien under, (i) any Contractual Obligation to which
such Person is a party, or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) except where such breach or contravention may not
reasonably be expected to have a Material Adverse Effect, violate any Law.

 

6.03                        Governmental Authorization; Other Consents.  Except
for (a) such authorizations, approvals or notices obtained or delivered as of
the Closing Date, (b) authorizations, approvals or notices to or from a Gaming
Authority which may subsequently be required in connection with the addition of
any Guarantor, the pledge of any additional Collateral pursuant to Section 7.13
or the enforcement of remedies, (c) the requirement to provide routine
post-closing notices and/or copies of Loan Documents to a Gaming Authority, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

6.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and general
principles of equity.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements and the
Target Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Parent
and its Subsidiaries and the MGAM Acquired Business, as applicable, as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of Parent and its
Subsidiaries and the MGAM Acquired Business, as applicable, as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP.

 

74

--------------------------------------------------------------------------------


 

(b)                                 The unaudited consolidated balance sheet of
Parent and its Subsidiaries and the MGAM Acquired Business dated the last day of
the most recent fiscal quarter of Parent ended at least 45 days prior to the
Closing Date, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Parent and its Subsidiaries and
the MGAM Acquired Business, as applicable, as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  Since December 31, 2013 (the date of the
Audited Financial Statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

6.06                        Litigation.  Except as specifically disclosed in
Schedule 6.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Parent, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Parent or any of its Restricted Subsidiaries or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

6.07                        No Default.  Neither Parent nor any Restricted
Subsidiary is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

6.08                        Ownership of Property; Liens.  Each of Parent and
each Restricted Subsidiary has good record and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of Parent and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 8.01.

 

6.09                        Environmental Compliance.  Neither Parent nor any
Restricted Subsidiary, nor their respective businesses, operations or properties
(a) has failed to comply with any Environmental Laws or (b) has received or is
subject to any pending or threatened claims alleging potential liability or
responsibility for violation of any Environmental Law or is aware of any basis
of any Environmental Liability, that, in each case, could reasonably be expected
to result in a Material Adverse Effect.

 

6.10                        Insurance.  The properties of Parent and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of Parent, in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Parent or the applicable Restricted Subsidiary operates.

 

6.11                        Taxes.  Parent and its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except
immaterial taxes and tax returns so long as no material portion of the
Collateral is in

 

75

--------------------------------------------------------------------------------


 

jeopardy of being seized, levied upon or forfeited.  There is no proposed tax
assessment against Parent or any Subsidiary that would, if made, have a Material
Adverse Effect.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of Parent, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Parent
and each ERISA Affiliate have made all required contributions to each Pension
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Pension Plan.

 

(b)                                 There are no pending or, to the best
knowledge of Parent, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither Parent nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Parent nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

6.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, Parent had no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 6.13 and had no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 6.13. 
All Guarantors as of the Closing Date are identified in Part (a) of Schedule
6.13.  As of the Closing Date, there are no Unrestricted Subsidiaries.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulations U and X issued by
the FRB), or extending credit for the purpose of purchasing or carrying margin
stock.

 

(b)                                 None of Borrower, any Person Controlling
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.15                        Disclosure.  Parent has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Restricted Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement

 

76

--------------------------------------------------------------------------------


 

of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information,
Parent represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

6.16                        Intellectual Property; Licenses, Etc.  Parent and
its Restricted Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except as would not be reasonably expected
to have a Material Adverse Effect.  To the best knowledge of Parent, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by Parent or any
Restricted Subsidiary infringes upon any rights held by any other Person, except
as would not be reasonably expected to have a Material Adverse Effect.  Except
as specifically disclosed in Schedule 6.16, no claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of Parent, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

6.17                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create, in favor of the Collateral Agent
(for the benefit of the Secured Parties), valid and enforceable Liens on all
Collateral described in the Security Agreement.  From and after the filing of
Uniform Commercial Code financing statements in appropriate form substantially
contemporaneously with the Closing Date in the offices specified on Schedule 6
to the Perfection Certificate, such Liens are perfected first priority Liens, to
the extent that such Liens can be perfected by filing of Uniform Commercial Code
financing statements, subject only to the Permitted Liens.  All governmental
approvals necessary or desirable to perfect and protect, and establish and
maintain the priority of, such Liens have been duly effected or taken, including
any such approvals reasonably requested by the Administrative Agent.

 

6.18                        Solvency.  The Loan Parties, on a consolidated
basis, are, and after giving effect to the Transactions will be, Solvent.

 

6.19                        Patriot Act and OFAC.

 

(a)                                 Neither the Parent, nor any of its
Subsidiaries, is in violation of any applicable requirement of Law relating to
terrorism or money laundering in the respective jurisdictions in which such Loan
Party or its Affiliates operates (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “USA Patriot Act”) or (ii) the Trading with the Enemy
Act, as amended or any of the foreign asset control regulations of the United
States Department of the Treasury (31 C.F.R. Subtitle B, Chapter V) (“OFAC”).

 

(b)                                 Neither the Parent, nor any of its
Subsidiaries, nor any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

 

(c)                                  Neither the Parent, nor any of its
Subsidiaries, and, to the knowledge of Parent and each of its Subsidiaries, no
Affiliate or broker or other agent of Parent or such Subsidiaries acting or
benefiting in any capacity in connection with the Loans is any of the following:

 

77

--------------------------------------------------------------------------------


 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a person that is named as a “specially
designated national and blocked person” on the most current list published by
OFAC at its official website or any replacement website or other replacement
official publication of such list.

 

(d)                                 Neither Parent, nor any of its Subsidiaries,
and, to the knowledge of Parent and each of its Subsidiaries, no broker or other
agent of such Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above (other than as authorized by OFAC), (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

(e)                                  The use of proceeds of the Loans will not
violate OFAC.

 

6.20                        FCPA.  Neither Parent, any of its Subsidiaries or
any director, officer or employee of Parent or its Subsidiaries, nor, to the
knowledge of the Parent, any agent or Affiliate of the Parent or any of its
Subsidiaries is aware of any violation by such persons of the FCPA, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Parent, its Subsidiaries and, to
the knowledge of the Parent, its Affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

6.21                        Anti-Corruption Laws.  The Parent and its
Subsidiaries have conducted their businesses in compliance in all material
respects with applicable anti-corruption laws and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

6.22                        Subordination of Subordinated Indebtedness.  The
Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or
“Senior Secured Financing” (or any comparable term) under, and as defined in,
any documentation governing any Subordinated Indebtedness.

 

6.23                        Labor Matters.  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(a) there are no strikes or other labor disputes against Parent or any of its
Restricted Subsidiaries pending or, to the knowledge of Parent, threatened and
(b) the hours

 

78

--------------------------------------------------------------------------------


 

worked by and payments made to employees of Parent or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters.

 

6.24                        Use of Proceeds.  The Borrower will use the proceeds
as described in Section 7.10.

 

ARTICLE VII.

 

AFFIRMATIVE COVENANTS

 

From the Closing Date and so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder (other than contingent
indemnification obligations which are not then due and payable) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(excluding any Letters of Credit which have been Cash Collateralized):

 

7.01                        Financial Statements.  The Parent shall deliver to
the Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of Parent, a consolidated
balance sheet of Parent and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
(other than any qualification that is expressly solely with respect to, or
expressly resulting solely from, (A) an upcoming maturity date of the Revolving
Credit Facility or the Term B Facility or (B) any potential inability to satisfy
a financial maintenance covenant on a future date or in a future period); and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Parent’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 

7.02                        Certificates; Other Information.  The Parent shall
deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

79

--------------------------------------------------------------------------------


 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default under Article VIII hereof or, if any such Default shall
exist, stating the nature and status of such event;

 

(b)                                 within five (5) Business Days after the
delivery of the financial statements referred to in Sections 7.01(a) and (b) and
in any event within the time period specified therein (commencing with the
delivery of the financial statements for the fiscal year ending December 31,
2014), a duly completed Compliance Certificate signed by a Responsible Officer
of the Parent;

 

(c)                                  promptly after any request by the
Administrative Agent or any request by a Lender made through the Administrative
Agent, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Parent by independent accountants in connection
with the accounts or books of the Parent or any Restricted Subsidiary, or any
audit of any of them;

 

(d)                                 promptly after the same are available,
copies of all annual, regular, periodic and special reports and registration
statements which Parent may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender acting through the Administrative Agent
may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or Parent posts such documents, or provides a link thereto on the
Borrower’s or Parent’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on the Borrower’s or
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: 
(x) the Borrower or Parent shall deliver paper copies of such documents to the
Administrative Agent upon request of the Administrative Agent or any Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) the Borrower or Parent shall upon
request of the Administrative Agent provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents and
the Administrative Agent shall post such documents and notify (which may be by
facsimile or electronic mail) each Lender of the posting of any such documents. 
Notwithstanding anything contained herein, in every instance the Borrower or
Parent shall upon request of the Administrative Agent be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower or Parent with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower and Parent hereby acknowledge that (a) the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by

 

80

--------------------------------------------------------------------------------


 

or on behalf of the Borrower or Parent hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower and Parent hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower and Parent shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower, Parent or their securities for
purposes of United States federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion or the
Platform not designated “Public Investor.”

 

7.03                        Notices.  The Parent shall promptly notify the
Administrative Agent and each Lender:

 

(a)                                 upon any Responsible Officer becoming aware
thereof, of the occurrence of any Default;

 

(b)                                 upon any Responsible Officer becoming aware
thereof, of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, which may include:  (i) breach or
non-performance of, or any default under, a Contractual Obligation of the Parent
or any Restricted Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Parent or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Parent or any
Restricted Subsidiary, including pursuant to any Environmental Laws;

 

(c)                                  upon any Responsible Officer becoming aware
thereof, of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Parent or any of its Restricted
Subsidiaries; and

 

(e)                                  of the occurrence of any Disposition of
property or assets or any Extraordinary Loss for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.05(d).

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04                        Preservation of Existence, Etc..  The Parent shall,
and shall cause each Restricted Subsidiary to:  (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered

 

81

--------------------------------------------------------------------------------


 

patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

7.05                        Maintenance of Properties.  The Parent shall, and
shall cause each Restricted Subsidiary to:  (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.06                        Maintenance of Insurance.  The Parent shall, and
shall cause each Restricted Subsidiary, to maintain liability, casualty and
other insurance (subject to customary deductibles and retentions) with
responsible insurance companies in such amounts (after giving effect to any
self-insurance compatible with the following standards) and against such risks
as is carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which the Parent and its Restricted
Subsidiaries operate.  All policies of insurance required to be maintained by
the Parent and the its Restricted Subsidiaries shall be issued by companies
reasonably satisfactory to the Collateral Agent and shall have coverages and
endorsements and be written for such amount as the Collateral Agent may
reasonably require.  All policies of insurance required to be maintained by the
Parent and its Restricted Subsidiaries must name the Collateral Agent as
mortgagee and additional insured or loss payee, must insure the interest of the
Collateral Agent in the property as mortgagee and, to the extent generally
available in the insurance market, must provide that no cancellation or material
modification of the policies will be made without thirty days’ prior written
notice to Collateral Agent.  Certificates for all such policies must be
delivered to the Collateral Agent and approved by the Collateral Agent (which
approval shall not be unreasonably withheld).  Without limiting the obligations
of the Borrower under the foregoing provisions of this Section 7.06, in the
event the Parent shall fail to maintain in full force and effect insurance as
required by the foregoing provisions of this Section 7.06, then the Collateral
Agent may, and shall if instructed so to do by the Required Lenders, procure
insurance covering the interests of the Lenders and the Collateral Agent in such
amounts and against such risks as otherwise would be required hereunder and the
Borrower shall reimburse the Collateral Agent in respect of any premiums paid by
the Collateral Agent in respect thereof.  Without limitation of the foregoing,
each Loan Party shall, and shall cause each Subsidiary to, take all actions as
needed to insure compliance with all requirements under the Flood Insurance
Laws, including the maintenance of all flood hazard insurance and certifications
required thereunder.

 

7.07                        Compliance with Laws.  The Parent shall, and shall
cause each Restricted Subsidiary to comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

7.08                        Books and Records.  The Parent shall, and shall
cause each Restricted Subsidiary to (a) maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Parent or such Restricted Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Parent or such Restricted
Subsidiary, as the case may be.

 

7.09                        Inspection Rights.  The Parent shall, and shall
cause each Restricted Subsidiary to, permit representatives and independent
contractors of the Administrative Agent to visit and inspect the Collateral, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts

 

82

--------------------------------------------------------------------------------


 

therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent.

 

7.10                        Use of Proceeds.  The Borrower shall use the
proceeds of the Loans made on the Closing Date for any one or more of the
following:  (i) to fund the MGAM Acquisition, (ii) to consummate the Refinancing
and (iii) to fund fees and expenses in connection with this Agreement and the
foregoing.  The Borrower shall use the proceeds of any Credit Extension after
the occurrence of the Closing Date for working capital and general corporate
purposes not in contravention of any Law or of any Loan Document.

 

7.11                        Environmental Covenant.  The Parent shall, and shall
cause each Restricted Subsidiary to:

 

(a)                                 use and operate all of its facilities and
properties in material compliance with all Environmental Laws, keep all permits,
approvals, certificates, licenses and other authorizations required pursuant to
Environmental Laws in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all Environmental
Laws;

 

(b)                                 promptly notify the Administrative Agent and
provide copies upon receipt of all written claims, complaints, notices or
inquiries relating to the condition of its facilities and properties under, or
compliance of its facilities and properties with, Environmental Laws, and shall
promptly commence and diligently proceed to cure, to the reasonable satisfaction
of the Administrative Agent any actions and proceedings relating to violations
of compliance with Environmental Laws; and

 

(c)                                  provide such information and certifications
which the Administrative Agent may reasonably request from time to time to
evidence compliance with this Section 7.11.

 

7.12                        Accuracy of Information.  The Parent shall cause all
factual information furnished after the date of execution and delivery of this
Agreement by or on behalf of the any Loan Party in writing to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby to be true and accurate in all material respects
on the date as of which such information is dated or certified, and such
information, taken as a whole, shall not be incomplete by omitting to state any
material fact necessary to make such information not misleading.

 

7.13                        Additional Guarantors and Collateral.

 

(a)                                 Promptly (and in any event within forty-five
(45) days or such longer period agreed to by the Administrative Agent in its
sole discretion) upon any Person becoming a Restricted Subsidiary (other than
any Excluded Subsidiary), including any Unrestricted Subsidiary becoming a
Restricted Subsidiary or ceasing to be an Excluded Subsidiary, the Parent shall
cause such Subsidiary to (x) become a Guarantor by executing and delivering to
the Administrative Agent for the benefit of the Secured Parties all documents
reasonably requested by the Administrative Agent, which may include (i) an
amendment to the Guaranty or joinder in the form attached thereto, if such
Subsidiary is not already a party thereto, joining such Subsidiary as a party
thereto, (ii) an amendment to the Security Agreement or joinder in the form
attached thereto, if such Subsidiary is not already a party thereto, joining
such Subsidiary as a party thereto, together with the documentation required by
clauses (A) through (E) of Section 4.01(a)(vii) and (iii) a Perfection
Certificate and the documentation required by clauses (v), (vi) and (viii) of
Section 4.01(a) hereof in respect of such Subsidiary and (y) take all actions
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the Security Agreement to be

 

83

--------------------------------------------------------------------------------


 

duly perfected to the extent required thereby in accordance with applicable Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent.

 

(b)                                 Upon written notice from the Parent to the
Administrative Agent, the Parent may cause any other Subsidiary to become a
Guarantor by executing and delivering documentation described in the preceding
paragraph.

 

(c)                                  Upon the acquisition by the Parent or any
Restricted Subsidiary of any fee interest in real property with a purchase price
in excess of $10,000,000, the Parent shall deliver or cause such Restricted
Subsidiary to deliver within ninety (90) days (or such longer period agreed to
by the Administrative Agent in its sole discretion), a Deed of Trust with
respect thereto, in a form reasonably satisfactory to the Collateral Agent and
duly executed by the owner of such Pledged Property, together with the
following:

 

(i)                                    evidence of the completion (or reasonably
satisfactory arrangements for the completion) of all recordings and filings of
each of the Deeds of Trust as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable effectively to record the Deeds of Trust as
valid, perfected Liens against the Pledged Properties, which Liens are subject
to no outstanding monetary Liens recorded against such Guarantor’s interest in
the Pledged Properties, other than Permitted Liens;

 

(ii)                                 title policies in favor of the Collateral
Agent on behalf of the Secured Parties providing title insurance in an amount of
not less than the Fair Market Value of the Pledged Property covered thereby and
otherwise in form and substance, including endorsements, reasonably satisfactory
to the Collateral Agent and issued by the Title Company, with respect to the
Deeds of Trust;

 

(iii)                              if reasonably requested by the Collateral
Agent, an American Land Title Association survey of each of the Pledged
Properties prepared (and so certified) in compliance with the provisions of the
applicable state survey standards by a registered land surveyor of the state in
which each such Pledged Property is located, and certified to the Collateral
Agent and the Title Company and otherwise in form and substance reasonably
satisfactory to the Collateral Agent;

 

(iv)                             with respect to each Pledged Property, such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policies and
endorsements contemplated above;

 

(v)                                evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the Deeds
of Trust and issuance of the Title Policies contemplated above;

 

(vi)                             favorable written opinions, addressed to the
Administrative Agent and the Secured Parties, of local counsel to the Loan
Parties in each jurisdiction (i) where a Pledged Property is located and
(ii) where the applicable Loan Party granting the Deed of Trust on said Pledged
Property is organized, regarding the due execution and delivery and
enforceability of each such Deed of Trust, the corporate formation, existence
and good standing of the applicable Loan Party, and such other matters as may be
reasonably requested by the Administrative Agent, each in form and substance
reasonably satisfactory to the Administrative Agent;

 

84

--------------------------------------------------------------------------------


 

(vii)                          a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Pledged Property (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower); and

 

(viii)                       Evidence reasonably acceptable to the
Administrative Agent of payment by the Borrower of all title and lien searches
and examination charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Deeds of Trust.

 

(d)                                 Upon the request of the Administrative Agent
or the Required Lenders but not more than once every 24 months with respect to
any Pledged Property, an appraisal of any of the Pledged Properties complying
with the requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989.

 

(e)                                  The Parent shall, and shall cause each
Restricted Subsidiary to, undertake all actions which are necessary or
appropriate in the reasonable judgment of the Administrative Agent and as
required by applicable law (including the Gaming Laws) to (a) maintain the
Collateral Agent’s security interests under the Loan Documents in the Collateral
in full force and effect at all times as a perfected first priority Lien and
(b) preserve and protect the Collateral and protect and enforce the Loan
Parties’ rights and title and the respective rights of the Collateral Agent to
the Collateral.

 

7.14                        Post-Closing Covenants.  The Parent agrees to
deliver, or cause to be delivered, to the Administrative Agent the items
described on Schedule 7.14 promptly (but, in any event, within ninety (90) days,
or such later time as may be agreed to by the Administrative Agent in its sole
discretion) following the Closing Date.

 

7.15                        Payment of Taxes.  Each of the Loan Parties shall,
and shall cause each of their Restricted Subsidiaries, to pay, discharge or
otherwise satisfy as the same shall become due and payable in the normal conduct
of its business, all its obligations and liabilities in respect of Taxes imposed
upon it (including in its capacity as withholding agent) or upon its income or
profits or in respect of its property, except, in each case, (i) to the extent
the failure to pay or discharge the same could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or (ii) for
Taxes which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.

 

7.16                        Further Assurances.  Each of the Loan Parties shall,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

85

--------------------------------------------------------------------------------


 

7.17                        Anti-Corruption Laws.  The Parent and its
Subsidiaries and the Loan Parties shall conduct their businesses in compliance
in all material respects with applicable anti-corruption laws and maintain in
effect and enforce policies and procedures designed to promote and ensure
compliance by the Parent, its Subsidiaries and their respective directors,
officers, employees and agents with such laws.

 

7.18                        Anti-Terrorism Laws.  The Parent and its
Subsidiaries and the Loan Parties shall conduct their businesses in compliance
with applicable Anti-Terrorism Laws and Sanctions and maintain in effect and
enforce policies and procedures designed to promote and ensure compliance by the
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Terrorism Laws and applicable Sanctions.

 

7.19                        ERISA Reports.  The Parent shall furnish to the
Administrative Agent as soon as practicable after request by the Administrative
Agent, (x) copies of (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Parent, its Subsidiaries or any ERISA
Affiliate with the Internal Revenue Service with respect to each Plan; (ii) the
most recent actuarial valuation report for each Plan; (iii) such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request and (y) with respect to any Multiemployer Plan,
(i) any documents described in Section 101(k) of ERISA that the Parent, any of
its Subsidiaries or any ERISA Affiliate may request and (ii) any notices
described in Section 101(1) of ERISA that the Parent, its Subsidiaries or any
ERISA Affiliate may request; provided that if the Parent, its Subsidiaries or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Parent,
Subsidiary or ERISA Affiliate shall make a request for such documents or notices
from such administrator or sponsor as soon as reasonably practicable after
request by the Administrative Agent for such documents and notices and shall
provide copies of such documents and notices as soon as reasonably practicable
after receipt thereof.

 

7.20                        Maintenance of Ratings.  The Parent and the Borrower
shall use commercially reasonable efforts to (i) cause each Facility to be
continuously rated (but not any specific rating) by S&P and Moody’s and
(ii) maintain a public corporate rating (but not any specific rating) from S&P
and a public corporate family rating (but not any specific rating) from Moody’s.

 

7.21                        Lender Calls.  Within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent or 90 days
after the end of the fiscal year of the Parent, the Parent shall at the request
of the Administrative Agent or of the Required Lenders and upon reasonable prior
notice, hold a conference call (at a location and time selected by the
Administrative Agent and the Parent) with all Lenders who choose to attend such
conference call, at which conference call shall be reviewed the financial
results of the previous fiscal quarter or fiscal year, as applicable, and the
financial condition of the Parent and its Subsidiaries.  The foregoing
requirements of this Section 7.21 shall not apply for any period in which the
Parent holds publicly announced conference calls for investors and analysts.

 

ARTICLE VIII.

 

NEGATIVE COVENANTS

 

From the Closing Date and so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder (other than contingent
indemnification obligations which are not then due and payable) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(excluding any Letters of Credit which have been Cash Collateralized):

 

8.01                        Liens.  The Parent shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues,

 

86

--------------------------------------------------------------------------------


 

whether now owned or hereafter acquired, other than the following (such Liens,
collectively, “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 8.01 and any Liens securing Indebtedness described in
Section 8.03(c) or renewals or extensions thereof, provided that with respect to
renewals or extensions, the property covered thereby is not increased and any
renewal, extension or replacement of the obligations secured or benefited
thereby is permitted by Section 8.03(c);

 

(c)                                  Liens for taxes, assessments or other
governmental charges or levies not yet delinquent or thereafter payable without
penalty or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, Liens for labor done and materials and services
supplied and furnished or other like Liens and statutory Liens (i) which are not
filed or recorded for a period of more than 60 days, (ii) which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person, or (iii) which have been bonded in a manner satisfactory to
the Administrative Agent;

 

(e)                                  pledges or deposits made or Liens incurred
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security or employment or insurance
legislation (other than ERISA Liens);

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, including during the course of any development;

 

(g)                                  easements, rights-of-way, reservations,
covenants, conditions, restrictions, defects and irregularities in title to any
real property and other similar encumbrances affecting real property which, in
the aggregate, do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)                                 rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to (i) the use of any real property, or
(ii) any right, power, franchise, grant, license, or permit, including present
or future zoning laws, building codes and ordinances, zoning restrictions, or
other laws and ordinances restricting the occupancy, use, or enjoyment of real
property;

 

(i)                                     rights of tenants under leases and
rental agreements covering real property entered into in the ordinary course of
business of the Person owning such real property;

 

(j)                                    Liens consisting of any right of offset,
or statutory bankers’ lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers’ lien;

 

87

--------------------------------------------------------------------------------


 

(k)                                 Liens securing writs of attachment or
similar instruments or judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;

 

(l)                                     Liens securing Indebtedness permitted
under Section 8.03(j); provided that such Liens do not at any time encumber any
property other than the property of such Restricted Subsidiary and its
Subsidiaries;

 

(m)                             Liens on cash securing only Defeased
Indebtedness;

 

(n)                                 precautionary Uniform Commercial Code
financing statement filings made in connection with operating leases;

 

(o)                                 Liens securing Indebtedness permitted under
Section 8.03(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness, and (ii) the
Indebtedness secured thereby does not exceed the cost or Fair Market Value,
whichever is lower, of the property which is the subject of such financing;

 

(p)                                 Liens securing Indebtedness and other
obligations in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods by that Person;

 

(r)                                    Liens encumbering deposits made to secure
obligations arising from statutory or regulatory requirements under Gaming Laws
of that Person or its Subsidiaries;

 

(s)                                   Liens on the Equity Interests of any
Unrestricted Subsidiary securing any Indebtedness of such Unrestricted
Subsidiary; and

 

(t)                                    Liens securing Indebtedness permitted by
Section 8.03(g); provided that (i) if such Indebtedness is secured on a pari
passu basis with the Obligations a representative of the holder of such
Indebtedness shall become party to the Pari Passu Intercreditor Agreement or
(ii) if such Indebtedness is secured on a junior basis to the Obligations a
representative of the holder of such Indebtedness shall become party to an
intercreditor agreement in a form reasonably acceptable to the Administrative
Agent.

 

8.02                        Investments.  The Parent shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, make any Investments,
except (such Investments, collectively, “Permitted Investments”):

 

(a)                                 Investments held by the Parent or such
Restricted Subsidiary in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and its Restricted Subsidiaries for travel,
entertainment, relocation and analogous ordinary business purposes consistent
with past practice;

 

(c)                                  Investments (i) by a Loan Party in a Loan
Party, (ii) by a Non-Loan Party in a Non-Loan Party that is a Restricted
Subsidiary, (iii) by a Non-Loan Party in a Loan Party, and (iv) by a Loan Party
in a Non-Loan Party that is a Restricted Subsidiary; provided that (i) any

 

88

--------------------------------------------------------------------------------


 

such Investments made pursuant to this clause (iv) in the form of intercompany
loans shall be evidenced by the promissory note that has been pledged to the
Collateral Agent for the benefit of the Lenders in accordance with the
requirements of the Security Agreement, and (ii) the aggregate amount of
Investments made pursuant to this clause (iv) shall not exceed at any time
outstanding $5,000,000;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  capital expenditures;

 

(f)                                   Investments received in connection with a
Disposition permitted pursuant to Section 8.05(i);

 

(g)                                  Investments identified on Schedule 8.02;

 

(h)                                 the MGAM Acquisition;

 

(i)                                     Investments in connection with an
acquisition permitted under Section 8.04(e);

 

(j)                                    intercompany Indebtedness incurred in
compliance with Section 8.03(b); and

 

(k)                                 other Investments made after the Closing
Date in an aggregate amount not to exceed (i) $20,000,000 plus (ii) so long as
immediately after giving effect to any such Investment, no Default or Event of
Default shall have occurred and be continuing, the Available Amount.

 

For purposes of computing the aggregate amount of Investments made after the
Closing Date pursuant to clause (k)(i) above, the amount of such Investments
shall be reduced by any net reduction in Investments resulting from payments of
dividends, repayments of loans or advances or other transfers of assets to the
Parent or any of its Restricted Subsidiaries or the satisfaction or reduction of
obligations of other Persons which have been Guaranteed by the Parent or any of
its Restricted Subsidiaries.

 

8.03                        Indebtedness.  The Parent shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, create, incur, assume
or suffer to exist any Indebtedness, other than:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 unsecured intercompany Indebtedness;
provided that if such Indebtedness is owed by the Parent or any of its
Subsidiaries to a Person that is not a Loan Party, such Indebtedness must be
Subordinated Indebtedness and shall be permitted by Section 8.02(c);

 

(c)                                  Indebtedness outstanding on the Closing
Date and listed on Schedule 8.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension or,
with respect to such replacement Indebtedness, is not increased above the amount
outstanding on the Closing Date, except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

89

--------------------------------------------------------------------------------


 

(d)                                 obligations under Swap Contracts entered
into by the Borrower with any Lender (or any Person that was a Lender when
entering into such Swap Contract) or Affiliate of any Lender (or any Person that
was a Lender when such Swap Contract was executed) for bona fide hedging
activities and not for speculative purposes;

 

(e)                                  Indebtedness in respect of capital leases
and Synthetic Lease Obligations within the limitations set forth in
Section 8.01(o); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $20,000,000;

 

(f)                                   [Reserved];

 

(g)                                  (i) The Senior Secured Notes issued on
December 19, 2014 and (ii) any modification, refinancing, refunding, renewal,
replacement, exchange or extension of such Indebtedness; provided that any such
Indebtedness pursuant to this clause (g)(i) shall have a maturity date on or
after the latest Maturity Date, (ii) shall have a weighted average life to
maturity longer than the weighted average life to maturity of the Obligations
and of any such Indebtedness being refinanced and (iii) shall have covenants no
more restrictive than (x) those in this Agreement as in effect at the time of
the issuance or incurrence thereof or (y) those in the documents governing the
Indebtedness being refinanced; provided that, in each case, the principal amount
of all Indebtedness permitted pursuant to this Section 8.03(g) (after giving
effect to the repayment or redemption of any Indebtedness being refinanced
thereby) shall not exceed the sum of $350,000,000 plus the aggregate amount of
any accrued and unpaid interest, make-whole and redemption premiums, and
customary fees and expenses incurred in connection with the refinancing of any
such Indebtedness;

 

(h)                                 the Permitted Unsecured Indebtedness;

 

(i)                                     Subordinated Indebtedness or unsecured
senior Indebtedness of the Parent or any Restricted Subsidiary; provided that
after giving pro forma effect to the incurrence of such Indebtedness, the
Interest Coverage Ratio, calculated on a Pro Forma Basis, as of the most
recently ended fiscal quarter would not be less than 2.00:1.00; provided,
further, that (i) such Indebtedness shall have a maturity date at least six
months after the latest Maturity Date, (ii) such Indebtedness shall have a
weighted average life to maturity longer than the weighted average life to
maturity of the Obligations, (iii) such Indebtedness shall have covenants no
more restrictive than those in this Agreement as in effect at the time of the
issuance or incurrence thereof and (iii) the aggregate amount of Indebtedness
incurred by Restricted Subsidiaries that are Non-Loan Parties, when aggregated
with the amount of Indebtedness assumed by Restricted Subsidiaries that are
Non-Loan Parties pursuant to clause (j) below, does not exceed $25,000,000;

 

(j)                                    Indebtedness of any Person that becomes a
Restricted Subsidiary after the Closing Date pursuant to a Permitted Investment,
which Indebtedness is existing at the time such Person becomes a Restricted
Subsidiary and was not incurred in contemplation of such Person becoming a
Restricted Subsidiary, that is non-recourse to (and is not assumed by any of)
the Borrower, Parent or any Restricted Subsidiary (other than any Subsidiary of
such Person that is a Subsidiary on the date such Person becomes a Restricted
Subsidiary after the Closing Date); provided that (i) after giving pro forma
effect to the incurrence of such Indebtedness, either (a) the Interest Coverage
Ratio of the Parent and its Restricted Subsidiaries, calculated on a Pro Forma
Basis, as of the most recently ended fiscal quarter would not be less than
2.00:1.00 or (b) the Interest Coverage Ratio of the Parent and its Restricted
Subsidiaries, calculated on a Pro Forma Basis, is greater than immediately prior
to such incurrence and (ii) the aggregate amount of Indebtedness assumed by
Restricted Subsidiaries that are Non-Loan Parties, when aggregated with the

 

90

--------------------------------------------------------------------------------


 

amount of Indebtedness incurred by Restricted Subsidiaries that are Non-Loan
Parties pursuant to clause (i) above, does not exceed $25,000,000;

 

(k)           Indebtedness of the Parent or any Restricted Subsidiary not
otherwise permitted hereunder in an aggregate principal amount, which when
aggregated with the principal amount of all other Indebtedness then outstanding
and incurred pursuant to this clause (k), does not at any one time outstanding
exceed $50,000,000;

 

(l)            Indebtedness incurred pursuant to a Permitted Debt Offering so
long as the aggregate principal amount of such Indebtedness does not exceed,
when added to the aggregate principal amount of the Incremental Facilities
incurred pursuant to Section 2.14, the Maximum Incremental Facilities Amount;
and

 

(m)          with respect to any of the foregoing Indebtedness, any Guarantee of
such Indebtedness given by a Guarantor.

 

8.04        Fundamental Changes.  The Parent shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof), or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Restricted Subsidiary may merge with (i) the Parent, provided
that the Parent shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries, provided that when any Guarantor is merging
with another Restricted Subsidiary that is not a Guarantor, the Guarantor shall
be the continuing or surviving Person or such surviving Person shall execute and
deliver a Guaranty;

 

(b)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Parent or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;

 

(c)           the Parent or any Restricted Subsidiary may make a Disposition to
the extent permitted by Section 8.05;

 

(d)           Merger Sub and Parent may consummate the MGAM Acquisition; and

 

(e)           the Parent or any Restricted Subsidiary may purchase or otherwise
acquire all or substantially all of the stock or assets of any Person (or of any
division thereof) so long as both before and after giving pro forma effect to
any such purchase or acquisition (i) no Default shall then exist, (ii) the
Consolidated Secured Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to any such acquisition and the incurrence of any Indebtedness is
equal to or less than 4.00:1.00, and (iii) the aggregate price of all such
purchases and acquisitions of Non-Loan Parties does not exceed $50,000,000.

 

8.05        Dispositions.  The Parent will not, and shall cause each Restricted
Subsidiary not to, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition unless such agreement includes an express
condition precedent to closing that the Parent shall have obtained all requisite
consents under this Agreement, except:

 

91

--------------------------------------------------------------------------------


 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by the Borrower or any Guarantor to any
other Guarantor or to the Borrower;

 

(e)           [Reserved];

 

(f)            Dispositions permitted by Section 8.04;

 

(g)           Dispositions of property having a Fair Market Value of $15,000,000
or less in any single transaction or series of related transactions;

 

(h)           Dispositions by the Borrower, any Restricted Subsidiary or any
Guarantor, in each case on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;

 

(i)            Dispositions by the Borrower and the Guarantors not otherwise
permitted under this Section 8.05; provided that:

 

(i)           at the time of such Disposition, no Default shall exist or would
result from such Disposition;

 

(ii)           the Parent or the applicable Subsidiary receives consideration at
the time of such Disposition at least equal to the Fair Market Value of the
property subject to such Disposition;

 

(iii)           at least 75% of such consideration consists of cash or Cash
Equivalents; provided that with respect to this clause (iii):

 

(A)          the assumption of Indebtedness of Parent or a Restricted Subsidiary
which is not subordinated to the Obligations shall be deemed to be Cash
Equivalents if Parent, such Restricted Subsidiary and all other Restricted
Subsidiaries, to the extent any of the foregoing are liable with respect to such
Indebtedness, are expressly released from all liability for such Indebtedness by
the holder thereof in connection with such Disposition;

 

(B)          any securities or notes received by Parent or such Restricted
Subsidiary, as the case may be, from such transferee that are converted by
Parent or such Restricted Subsidiary into cash or Cash Equivalents within 30
days of the date of such Disposition shall be deemed to be Cash Equivalents; and

 

(C)          any Designated Non-Cash Consideration received in respect of such
Disposition shall have an aggregate Fair Market Value, taken together with

 

92

--------------------------------------------------------------------------------


 

all other Designated Non-Cash Consideration received pursuant to this clause (C)
that is at that time outstanding, not in excess of $20,000,000, with the Fair
Market Value of each item of Designated Non-Cash Consideration measured at the
time received and without giving effect to subsequent changes in value; and

 

(iv) the Net Cash Proceeds of such Disposition are applied to the extent
required by Section 2.05(d).

 

8.06        Restricted Payments.  The Parent shall not, and shall cause each
Restricted Subsidiary not to, directly or indirectly, declare or make any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)           each Restricted Subsidiary may make Restricted Payments to Parent
and to wholly-owned Restricted Subsidiaries (and, in the case of a Restricted
Payment by a non-wholly-owned Restricted Subsidiary, to Parent and any
Restricted Subsidiary and to each other owner of capital stock or other Equity
Interests of such Restricted Subsidiary on a pro rata basis based on their
relative ownership interests);

 

(b)           Parent and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;

 

(c)           Parent and each Restricted Subsidiary may purchase, redeem or
otherwise acquire shares of its common stock or other common equity interests or
warrants or options to acquire any such shares with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests;

 

(d)           a Restricted Payment to pay for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Parent held
by any future, present or former employee, director or consultant of the Parent,
any of its Subsidiaries either pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement or
upon the termination of such employee, director or consultant’s employment,
directorship or consultancy; provided, however, that the aggregate Restricted
Payments made under this clause (d) do not exceed $5,000,000 in any calendar
year (with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum of $10,000,000 in any calendar year);

 

(e)           Parent may declare or pay cash dividends to its stockholders,
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash, and the Parent and its
Restricted Subsidiaries may make other Restricted Payments, in each case so long
as:

 

(i)           no Default or Event of Default shall be continuing or would be
caused thereby,

 

(ii)           after giving pro forma effect to the making of such Restricted
Payment, the Consolidated Secured Leverage Ratio calculated on a Pro Forma Basis
as of the most recently ended fiscal quarter would not exceed 3.25 to 1.00,

 

(iii)           after giving pro forma effect thereto, the Borrower would be in
compliance with Section 8.11, calculated on a Pro Forma Basis, and

 

93

--------------------------------------------------------------------------------


 

(iv)          the aggregate amount of all such Restricted Payments pursuant to
this clause (e) does not exceed the sum of (i) $20,000,000 and (ii) the
Available Amount.

 

(f)            Parent may pay cash dividends to its stockholders within 60 days
after the date of its declaration if such dividend could have been paid on the
date of its declaration in compliance with this Section 8.06;

 

(g)           Parent may redeem or repurchase any Equity Interest or
Indebtedness of the Parent or any of its Subsidiaries (other than any Equity
Interests or Indebtedness which is held or beneficially owned by Parent or any
Affiliate of Parent);

 

(i)           if the holder or beneficial owner of such Equity Interests or
Indebtedness is required to qualify under the Gaming Laws and does not so
qualify; or

 

(ii)           if necessary in the reasonable, good faith judgment of the board
of directors of Parent, as evidenced by a board resolution, to prevent the loss
or secure the reinstatement of any Gaming License which if lost or not
reinstated, as the case may be, would have a material adverse effect on the
business of Parent and its Subsidiaries, taken as a whole, or would restrict the
ability of Parent or any of its Subsidiaries to conduct business in any gaming
jurisdiction;

 

(h)           Parent may make cash payments in lieu of fractional shares
issuable as dividends on its Equity Interests; and

 

(i)            Parent and each Restricted Subsidiary may make any Restricted
Payment required in connection with the Transactions and the fees and expenses
related thereto.

 

8.07        Change in Nature of Business.  The Parent shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, engage in any
material line of business other than a Related Business.

 

8.08        Transactions with Affiliates.  The Parent shall not, and shall cause
each Restricted Subsidiary not to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Parent, whether or not in the
ordinary course of business, other than (a) transactions set forth on Schedule
8.08 and (b) on fair and reasonable terms substantially as favorable to the
Parent or such Restricted Subsidiary as would be obtainable by the Parent or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to transactions between or among the Parent and any of its
wholly-owned Restricted Subsidiaries or between and among any wholly-owned
Restricted Subsidiaries.

 

94

--------------------------------------------------------------------------------


 

8.09        Negative Pledges and Other Contractual Restrictions.  The Parent
shall not, and shall cause each Restricted Subsidiary not to, directly or
indirectly, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that (a) limits the ability (i) of any Restricted
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of Parent or
any Restricted Subsidiary to Guarantee the Obligations or (iii) of the Parent or
any Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided, however, that this
clause (iii) shall not prohibit any Contractual Obligation in an agreement
evidencing Indebtedness permitted under any of Section 8.03(c) or (e) solely to
the extent any such Contractual Obligation relates to the property financed by
or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure the
Obligations, other than any Lien that would be permitted under Section 8.01.

 

8.10        Amendment of Material Documents.  The Parent shall not, and shall
not permit any Restricted Subsidiary to, amend or otherwise modify (i) any of
its Organization Documents, (ii) any term or condition of any Indebtedness
required to be subordinated in right of payment to the Obligations or (iii) any
term or condition of any Contractual Obligation, in each case, in a manner that
would be materially adverse to the Lenders or that would reasonably be expected
to cause a Material Adverse Effect.

 

8.11        Financial Covenant.  After the Closing Date and beginning with the
first full fiscal quarter ending after the Closing Date, the Parent shall not
permit the Consolidated Secured Leverage Ratio on the last day of any Test
Period set forth below to be greater than the ratio set forth below opposite
such period:

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated Secured
Leverage Ratio

 

March 31, 2015

 

5.50 to 1.0

 

June 30, 2015

 

5.25 to 1.0

 

September 30, 2015

 

5.00 to 1.0

 

December 31, 2015

 

4.75 to 1.0

 

March 31, 2016

 

4.75 to 1.0

 

June 30, 2016

 

4.50 to 1.0

 

September 30, 2016

 

4.50 to 1.0

 

December 31, 2016

 

4.25 to 1.0

 

March 31, 2017

 

4.25 to 1.0

 

June 30, 2017

 

4.25 to 1.0

 

September 30, 2017

 

4.25 to 1.0

 

December 31, 2017

 

4.00 to 1.0

 

March 31, 2018

 

4.00 to 1.0

 

June 30, 2018

 

4.00 to 1.0

 

September 30, 2018

 

4.00 to 1.0

 

December 31, 2018

 

3.75 to 1.0

 

March 31, 2019

 

3.75 to 1.0

 

June 30, 2019

 

3.75 to 1.0

 

September 30, 2019

 

3.75 to 1.0

 

December 31, 2019 and each fiscal quarter thereafter

 

3.50 to 1.0

 

 

95

--------------------------------------------------------------------------------


 

8.12        Accounting Changes.  The Parent shall not, and shall not permit any
Restricted Subsidiary to, make any change in (a) accounting policies or
reporting practices, except as required by GAAP or to conform to the accounting
policies or reporting practices of Parent, or (b) fiscal year.

 

ARTICLE IX.

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default.  Any of the following shall constitute an Event
of Default (each, an “Event of Default”):

 

(a)           Non-Payment.  The Parent or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, (ii) within five Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five Business Days after demand therefor in
accordance with the terms hereof, any other amount payable hereunder or under
any other Loan Document; or

 

(b)           Specific Covenants.  The Parent fails to perform or observe any
term, covenant or agreement contained in Sections 7.03(a), 7.04(a) (solely with
respect to the Borrower) or 7.14 or Article VIII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice shall have been given to the Parent
by the Administrative Agent; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Parent or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) The Parent or any Restricted Subsidiary
(A) fails to make any payment when due after giving effect to any applicable
notice and cure periods (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) in an amount equal to or greater than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, in each case after
giving effect to any applicable notice and cure periods, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,

 

96

--------------------------------------------------------------------------------


 

defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or any Indebtedness consisting of a Guarantee to become payable or
cash collateral in respect thereof to be demanded; (ii) any counterparty under
Swap Contract terminates such Swap Contract as a result of an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Parent or any Restricted Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Parent or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by the Parent or such Restricted Subsidiary as a
result thereof is equal to or greater than the Threshold Amount and the Borrower
or such Restricted Subsidiary, as the case may be, has not paid such Swap
Termination Value within 30 days of the due date thereof, unless such
termination or such Swap Termination Value is being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP have been provided or (iii) (A) a “Client Event of Default”
(as defined in the Vault Cash Agreement) or a similar event of default, as may
be defined under any successor Vault Cash Agreement (beyond any applicable grace
period), shall occur and be continuing under the Vault Cash Agreement or
(B) Parent or any of its Restricted Subsidiaries fails to perform or observe any
other condition or covenant, or any other event shall occur or condition shall
exist, under the Vault Cash Agreement, in each case, if the effect of such
failure, event or condition is to cause, or to permit a Vault Cash Provider or
any of its agents, to terminate the Vault Cash Agreement or to retrieve all or
substantially all Vault Cash from the ATMs or (C) the Vault Cash Agreement shall
be amended, modified, supplemented or replaced, or shall fail to be replaced
upon the termination thereof or shall be replaced on substantially modified
terms from the then existing Vault Cash Agreement, in each case pursuant to this
clause (iii), if the effect thereof could be reasonably likely to have a
Material Adverse Effect; or

 

(f)            Insolvency Proceedings, Etc.  The Borrower, any Guarantor or any
Significant Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Parent or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 90 calendar days after its issue or levy; or

 

(h)           Judgments.  There is entered against the Borrower, any Guarantor
or any Significant Subsidiary a final judgment or order for the payment of money
in an aggregate amount equal to or greater than the Threshold Amount (to the
extent not covered by independent third-party insurance of a solvent insurer and
as to which the insurer does not dispute coverage) and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

97

--------------------------------------------------------------------------------


 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Parent to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount or (ii) Parent or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA that could reasonably be expected to
result in liability of Parent in an aggregate amount in excess of the Threshold
Amount; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Lien purported to be created by any Collateral
Document in favor of the Collateral Agent or the Administrative Agent on a
material portion of the Collateral for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect or ceases to give the Collateral Agent, for the benefit
of the Secured Parties, the Liens purported to be created and granted under such
Collateral Document (including a perfected first priority security interest in
and Lien on all of the Collateral thereunder (except as otherwise expressly
provided in such Collateral Document)) in favor of the Collateral Agent,; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

9.02        Remedies Upon Event of Default.  Subject to the terms of the Pari
Passu Intercreditor Agreement, if any Event of Default occurs and is continuing,
the Administrative Agent and the Collateral Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent,
the Collateral Agent or any Lender.  Without limiting the generality of the
other provisions of

 

98

--------------------------------------------------------------------------------


 

this Agreement (including Section 10.01 hereof), but subject in all respects to
the other provisions of this Article IX, the appointment of the Administrative
Agent and the Collateral Agent to exercise rights and remedies on behalf of the
Lenders (to the exclusion of individual Lenders except pursuant to
Section 9.06), including upon and at the direction of the Required Lenders,
shall be applicable, whether inside or outside of any Insolvency or Liquidation
Proceeding (including any Bankruptcy Case).  Without limiting the generality of
the foregoing, but subject in all respect to the other provisions of this
Article IX, the Administrative Agent or the Collateral Agent, as the case may
be, shall have the authority to act, and at the direction of the Required
Lenders, shall act on the behalf of the Lenders and the L/C Issuer in any case
(a “Bankruptcy Case”) under the Bankruptcy Code, including with respect to any
proposed post-petition financing (including with respect to the consensual
subordination of any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document in
connection with any such financing), any request for adequate protection, or any
post-petition sales of assets outside of the ordinary course of business.

 

9.03        Application of Funds.

 

(a)           Subject to the terms of the Pari Passu Intercreditor Agreement,
after the exercise of remedies provided for in Section 9.02 (or with respect to
any payment or distribution received after any Loans have become immediately due
and payable and the L/C Obligations have been required to be Cash Collateralized
as set forth in Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.15 and 2.16, be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including Attorney Costs
to the respective Lenders and the L/C Issuer and amounts payable under
Article III), in each case arising under the Loan Documents, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations (other than principal), ratably among the Lenders, the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, in an
amount equal to the Minimum Collateral Amount of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15, to be held as Cash Collateral; and

 

99

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Obligations other than Excluded Swap Obligations as a
result of this clause (a), to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above) and (b) Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X hereof for itself and its Affiliates as if a “Lender” party hereto.

 

(b)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Tranche of Obligations
granted on the Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, any applicable real estate laws, or any
other applicable law or the Loan Documents or any defect or deficiencies in the
Liens securing the Obligations of either Tranche or any other circumstance
whatsoever, each Lender hereby agrees that the Liens securing each Tranche of
Obligations on any Collateral shall be of equal priority, subject to the
priorities set forth in Section 9.03(a).  Specifically, the priorities set forth
in Section 9.03, as well as the other provisions of this Article IX, shall be
deemed to constitute a subordination agreement within the scope and meaning of
Section 510(a) of the Bankruptcy Code.  Without limiting the generality of the
foregoing, cash payments or distributions with respect to or otherwise on
account of any portion of the Obligations made in any Insolvency or Liquidation
Proceeding (whether or not denominated as post-petition interest payments,
adequate protection payments, plan of reorganization distributions, or
otherwise, and whether or not such payments or distributions are otherwise
authorized pursuant to the other provisions of this Agreement) shall be turned
over (if not otherwise distributed directly) to the Administrative Agent and
shall be distributed and applied pursuant to the priorities set forth in
Section 9.03(a).

 

9.04        Reinstatement.  In the event that any of the Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11 of the United States Code, or any similar law, or the settlement
of any claim in respect thereof), be required to be returned or repaid, the
terms and conditions of this Article IX shall be fully applicable thereto until
all such Obligations shall again have been paid in full in cash.

 

100

--------------------------------------------------------------------------------


 

ARTICLE X.

 

ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)           The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

10.02      Rights as a Lender.  The Person serving as the Administrative Agent
and/or the Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent and/or the Collateral Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent and/or the Collateral Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent and/or the Collateral Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03      Exculpatory Provisions.  The Administrative Agent and the Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and their duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent and the Collateral Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

101

--------------------------------------------------------------------------------


 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent and the Collateral Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Person to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or the Collateral Agent or any of their respective
Affiliates in any capacity.

 

The Administrative Agent and the Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent and the Collateral Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

 

The Administrative Agent and the Collateral Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

10.04      Reliance by Administrative Agent.  The Administrative Agent and the
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent and the Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrower),

 

102

--------------------------------------------------------------------------------


 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05      Delegation of Duties.  Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent. 
Each of the Administrative Agent, the Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and the Collateral Agent.  Each of the Administrative Agent and the
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

10.06      Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Collateral Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Collateral Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent and
Collateral Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative

 

103

--------------------------------------------------------------------------------


 

Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section 10.06 shall also constitute its resignation as
Collateral Agent, L/C Issuer and Swing Line Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

10.07      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08      No Other Duties, Etc..  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers or the Syndication Agent shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender or the L/C Issuer hereunder.

 

10.09      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the

 

104

--------------------------------------------------------------------------------


 

Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10      Collateral and Guaranty Matters.  Without limiting the provisions of
Section 10.09, each Lender (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorizes the Collateral Agent and the Administrative Agent, at its option and
in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Facilities
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Commitments and Letters of
Credit, (ii) that constitutes Excluded Assets (as defined in the Security
Agreement) as a result of a transaction permitted by this Agreement, (iii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, in each case to a Person that is not a Loan
Party, or (iv) subject to Section 11.01, if approved, authorized or ratified in
writing by the Required Lenders;

 

(b)           to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(e) to the extent the holder of such
Lien requires that the Lien of the Collateral Agent on such property be so
subordinated;

 

105

--------------------------------------------------------------------------------


 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents; and

 

(d)           to release any Guarantor from its obligations under the Guaranty
as a result of a corporate restructuring of the Borrower and its Subsidiaries so
long as after giving effect thereto each Person that is required to be a
Guarantor pursuant to the terms hereof becomes or continues to be a Guarantor.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s and
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10. In each case as
specified in this Section 10.10, the Collateral Agent will, at the Parent’s
expense and upon receipt of a certificate from a Responsible Officer of the
Parent (upon which the Administrative Agent and the Collateral Agent may
conclusively rely), execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Loan Documents, in each
case in accordance with the terms of the Loan Documents and this Section 10.10.

 

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

10.11      Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

ARTICLE XI.

 

MISCELLANEOUS

 

11.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

106

--------------------------------------------------------------------------------


 

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) without the written consent of each Lender directly
affected thereby;

 

(c)           reduce or forgive the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

 

(d)           change (A) Section 9.03 without the written consent of each Lender
or (B) any other provision of Article IX (other than Section 9.01) in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term B Facility, the Required
Term B Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

 

(e)           change (i) any provision of this Section 11.01 or the definitions
of “Required Lenders,” “Discharge of the Revolving Credit Obligations” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder (other than the definitions
specified in clause (ii) of this Section 11.01(e)), without the written consent
of each Lender or (ii) the definition of “Required Revolving Lenders” or
“Required Term B Lenders” without the written consent of each Lender under the
applicable Facility;

 

(f)            impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
Lenders having more than 50% of the sum of (x) the Revolving Credit Facility
then in effect and (y) the Term B Facility then in effect.  For purposes of this
clause (f), the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans shall be deemed to be held
by such Lender;

 

(g)           release all or substantially all of the Guarantors from the
Guaranty without the written consent of each Lender;

 

(h)           release all or substantially all of the Collateral without the
written consent of each Lender; or

 

(i)            change Section 2.12(a) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby, without the written consent of
each Lender directly affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in

 

107

--------------------------------------------------------------------------------


 

addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.  Without the consent of any other Person,
the applicable Loan Party or Parties and the Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 

11.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)      if to the Borrower, the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of

 

108

--------------------------------------------------------------------------------


 

receiving notices under such Article by electronic communication.  The
Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

109

--------------------------------------------------------------------------------


 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer, the Collateral Agent or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 9.02
for the benefit of all the Lenders and the L/C Issuer; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent and Collateral Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent and
Collateral Agent pursuant to Section 9.02 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Collateral Agent for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent and the Collateral Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any

 

110

--------------------------------------------------------------------------------


 

rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs, and
(c) after the occurrence and during the continuance of an Event of Default, to
pay or reimburse each Lender for all reasonable out-of-pocket costs and expenses
incurred in connection with any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the Collateral Agent and the
cost of independent public accountants and other outside experts retained by the
Administrative Agent and the Collateral Agent.  All amounts due under this
Section 11.04 shall be payable within ten Business Days after demand therefor. 
The agreements in this Section 11.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the fees, charges and disbursements of
any outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by the Parent or any of its Subsidiaries, or any
Environmental Liability related in any way to the Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.  In
connection with any claim for indemnification pursuant to this Agreement by more
than one Indemnitee, all such Indemnitees shall be represented by the same legal
counsel selected by the Indemnitees; provided that if such legal counsel
determines in good faith that representing all such Indemnitees is reasonably
likely to result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each Indemnitee shall
be entitled to separate representation.

 

111

--------------------------------------------------------------------------------


 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 11.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the L/C Issuer, the Swing Line Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Collateral Agent,
the L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Collateral Agent, the L/C Issuer or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent, the
L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section 11.04 shall be
payable not later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 11.04 and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Facilities and the repayment, satisfaction or discharge of all the other
Obligations.

 

(g)           Tax Indemnification by Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative

 

112

--------------------------------------------------------------------------------


 

Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (g).

 

11.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, Collateral Agent, the L/C
Issuer or any Lender, or the Administrative Agent, Collateral Agent, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, Collateral
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 11.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 11.06, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 11.06 (and any other attempted
assignment or transfer by any party hereto shall be null and void ab initio). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section 11.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of (x) its Commitment and the Revolving
Credit Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it or (y) its Term
B Loans at the time owing to it); provided that (in each case with respect to
any Facility) any such assignment shall be subject to the following conditions:

 

(i)      Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section 11.06 in the aggregate or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

113

--------------------------------------------------------------------------------


 

(B)          in any case not described in subsection (b)(i)(A) of this
Section 11.06, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term B Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis.

 

(iii)    Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.06 and,
in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 9.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Person that is a Lender with a
Commitment in respect of the Term B Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term B Commitment or any Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term B Loan if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

 

(C)          the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iv)    Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

114

--------------------------------------------------------------------------------


 

(v)     No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person or (D) any Disqualified
Lender (to the extent the list of Persons described in clauses (i) and (ii) of
the definition of “Disqualified Lenders” is publicly available to the Lenders).

 

(vi)    Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Revolving Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 11.06.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder

 

115

--------------------------------------------------------------------------------


 

for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of (x) its Commitment and the Revolving Credit Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it or (y) its Term B
Loans at the time owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 11.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 11.13 as if it were an
assignee under paragraph (b) of this Section 11.06 and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

116

--------------------------------------------------------------------------------


 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

(g)           Notwithstanding anything in the Agreement to the contrary, any
Term B Lender may, at any time, assign all or a portion of its Term B Loans
hereunder to the Parent or any of its Subsidiaries through (x) Dutch auctions
open to all Lenders on a pro rata basis in accordance with procedures set forth
in Exhibit M hereto or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchases on a non-pro rata basis,
subject to the following limitations:

 

(i)      in connection with assignments pursuant to clause (x) above, the Parent
or such Subsidiary shall make an offer to all Lenders to take Term B Loans by
assignment pursuant to procedures set forth in Exhibit M hereto;

 

(ii)     Parent shall represent and warrant as of the date of any such purchase
and assignment, that neither it nor any of its respective directors or officers
has any material non-public information with respect to Parent or its
Subsidiaries or their respective securities that has not been disclosed to the
assigning Term B Lender (other than because such assigning Term B Lender does
not wish to receive material non-public information with respect to Parent or
its Subsidiaries or their respective securities) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material, to a Term B Lender’s decision to assign Term B
Loans to Parent or its Subsidiaries;

 

(iii)    immediately upon the acquisition of Term B Loans from a Term B Lender
by Parent or its Subsidiaries, as applicable, such Term B Loans and all rights
and obligations as a Term B Lender related thereto shall, for all purposes
(including under this Agreement, the other

 

117

--------------------------------------------------------------------------------


 

Loan Documents and otherwise), be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and Parent or its
Subsidiaries, as applicable, shall neither obtain nor have any rights as a Term
B Lender hereunder or under the other Loan Documents by virtue of such capital
contribution or assignment;

 

(iv)    Borrower shall not use the proceeds of any Revolving Credit Loans or
Swing Line Loans for any such purchase and assignment;

 

(v)     The Borrower and any other Affiliates of the Borrower shall be Eligible
Assignees with respect to the Term B Loans only; and

 

(vi)    no Default or Event of Default shall have occurred and be continuing.

 

(h)           Disqualified Lenders.  The Parent, on behalf of itself and its
Affiliates, the Borrower and the Lenders, expressly acknowledge that the
Administrative Agent (in its capacity as such or as an arranger, bookrunner or
other agent hereunder) shall not have any obligation to monitor, ascertain or
inquire whether assignments or participations are made to Disqualified Lenders
or enforce provisions with respect thereto or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Lender.

 

11.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, Collateral Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any pledgee referred
to in Section 11.06(e), or (iii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Parent or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 11.07 or
(y) becomes available to the Administrative Agent, Collateral Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  For purposes of this Section 11.07,
“Information” means all information received from the Parent or any Subsidiary
relating to the Parent or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
Collateral Agent, any Lender or the L/C Issuer on a nonconfidential basis prior
to disclosure by the Parent or any Subsidiary, provided that, in the case of
information received from the Parent or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 11.07 shall be considered to have complied with its obligation
to

 

118

--------------------------------------------------------------------------------


 

do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Parent or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material nonpublic information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

11.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have.  Each Lender and the L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

11.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter

 

119

--------------------------------------------------------------------------------


 

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

11.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

11.13      Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non- Consenting Lender, or if any Lender is disqualified
by a Gaming Authority, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)           the Borrower (or the replacement Lender) shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

120

--------------------------------------------------------------------------------


 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc..

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
BORROWER AND THE PARENT IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

121

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Collateral
Agent, the Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, and its Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Lenders,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Collateral Agent, each Lead
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Administrative
Agent, the Collateral Agent, any Lead Arranger nor any Lender has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Collateral
Agent, the Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
the Collateral Agent, any Lead Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Collateral Agent,
the Lead Arrangers or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based

 

122

--------------------------------------------------------------------------------


 

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the USA Patriot Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA Patriot Act.

 

11.19                 Designation as Senior Debt.  All Obligations shall be
“Designated Senior Indebtedness” for purposes of and as defined in any
indenture, credit agreement, loan agreement or other document governing
Permitted Unsecured Indebtedness.

 

11.20                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

11.21                 Gaming Authority Cooperation.  Each of the Lenders and the
Administrative Agent agrees to use its commercially reasonable efforts to, at
the request of the Borrower or the respective Gaming Authority, cooperate with
the applicable Gaming Authority in connection with the administration of their
regulatory jurisdiction over the Borrower and its Affiliates, including to the
extent not inconsistent with the internal policies of such Lender or
Administrative Agent and any applicable legal or regulatory restrictions, the
provision of such documents or other information as may be requested by any such
Gaming Authority relating to the Borrower, any of its Affiliates or the Credit
Documents. Notwithstanding any other provision of this Agreement, the Borrower
expressly authorizes, and will cause each other Loan Party to authorize, the
Administrative Agent and each Lender to cooperate with the applicable Gaming
Authority as described above and releases the Administrative Agent and each
Lender from any liability for any such cooperation or related disclosure.
Notwithstanding anything to the contrary, all actions taken by each Lender and
the Administrative Agent pursuant to this Section 11.21 shall be at sole
reasonable expense of the Borrower, who hereby agrees to reimburse all
reasonable expenses incurred by each Lender and the Administrative Agent in
connection with such actions.

 

11.22                 Pari Passu Intercreditor Agreement.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document:  (a) the Liens granted to the
Collateral Agent in favor of the Secured Parties pursuant to the Loan Documents
and the exercise of any right related to any Collateral shall be subject, in
each case, to the terms of the Pari Passu Intercreditor Agreement, (b) in the
event of any conflict between the express terms and provisions of this Agreement
or any other Loan Document, on the one hand, and of the Pari Passu Intercreditor
Agreement, on the other hand, the terms and provisions of the Pari Passu
Intercreditor

 

123

--------------------------------------------------------------------------------


 

Agreement shall control, and (c) each Lender authorizes the Administrative Agent
and/or the Collateral Agent to execute the Pari Passu Intercreditor Agreement on
behalf of such Lender, and such Lender agrees to be bound by the terms thereof.

 

(b)                                 Each Lender hereby agrees that the
Administrative Agent and/or Collateral Agent may enter into any intercreditor
agreement and/or subordination agreement pursuant to, or contemplated by, the
terms of this Agreement (including with respect to Indebtedness permitted
pursuant to Section 8.03 and defined terms referenced therein) on its behalf and
agrees to be bound by the terms thereof.

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GLOBAL CASH ACCESS, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.,

 

as Parent

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name:

Dan Kelly

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Revolving Credit Lender, L/C Issuer and Swing Line
Lender

 

 

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name:

Dan Kelly

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Term B Lender

 

 

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name:

Dan Kelly

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

 

Name:

Kirk L. Tashjian

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CIT FINANCE LLC, as a Revolving Credit Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Cullen

 

 

Name:

Kevin Cullen

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------